


Use these links to rapidly review the document
TABLE OF CONTENTS



Exhibit 10.4


AMENDMENT AND COMPLETE RESTATEMENT
OF THE
RETIREMENT PLAN FOR EMPLOYEES
OF
ALLIANCE CAPITAL MANAGEMENT L. P.

(As Amended through January 1, 2002)

--------------------------------------------------------------------------------


TABLE OF CONTENTS




ARTICLE I —   DEFINITIONS ARTICLE II —   ELIGIBILITY FOR PARTICIPATION ARTICLE
III —   RETIREMENT ON OR AFTER NORMAL RETIREMENT DATE ARTICLE IV —   VESTING
ARTICLE V —   EARLY RETIREMENT AND DISABILITY BENEFIT ARTICLE VI —   OPTIONAL
METHODS OF PAYMENT ARTICLE VII —   DEATH BENEFIT ARTICLE VIII —   DIRECT
ROLLOVER DISTRIBUTIONS ARTICLE IX —   EMPLOYER CONTRIBUTION AND FUNDING POLICY
ARTICLE X —   LIMITATIONS ON BENEFITS ARTICLE XI —   TOP-HEAVY PLAN YEARS
ARTICLE XII —   NON-ALIENABILITY ARTICLE XIII —   AMENDMENT OF THE PLAN ARTICLE
XIV —   TERMINATION OF THE PLAN ARTICLE XV —   TRUST AND ADMINISTRATION ARTICLE
XVI —   CLAIMS PROCEDURES ARTICLE XVII —   MISCELLANEOUS

--------------------------------------------------------------------------------




RETIREMENT PLAN FOR EMPLOYEES

OF

ALLIANCE CAPITAL MANAGEMENT L.P.


        WHEREAS, effective as of January 1, 1980, the predecessor of Alliance
Capital Management L.P. ("Alliance") established a retirement plan covering its
employees; and

        WHEREAS, that plan as subsequently amended and completely restated was
adopted and continued by Alliance in connection with the transfer on April 21,
1988 of the predecessor's business and substantially all of its operating assets
and liabilities to Alliance and prior to that transfer and in connection
therewith again amended and renamed the Retirement Plan for Employees of
Alliance Capital Management L.P. (the "Plan"); and

        WHEREAS, the Plan was amended and restated effective January 1, 1989 to
comply with certain amendments to applicable law and to make certain other
changes and was subsequently further amended; and

        WHEREAS, on October 22, 1993, by resolution of the Board of Directors
(the "Board") of Alliance Capital Management Corporation (the "Corporation"),
Alliance's general partner, adopted, effective as of January 1, 1993, amendments
to the Plan and restated the Plan as so amended, all subject to such changes as
may be necessary for the Plan to continue to satisfy the requirements for
qualification under Section 401(a) of the Internal Revenue Code of 1986, as
amended (the "Code"), for the trust under the Plan to be exempt from tax under
Section 501(a) of the Code, and for the Plan to satisfy any other applicable
requirements of the Employee Retirement Income Security Act of 1974, as amended;
and

        WHEREAS, on October 22, 1993, the Board also authorized the Management
Compensation Committee to make such technical and conforming changes to the Plan
as it considers necessary or appropriate and authorized the officers of the
Corporation to execute such documents with respect to the above-described
resolutions as the officer so acting deemed appropriate; and

        WHEREAS, the Internal Revenue Service issued a favorable determination
letter dated March 31, 1995 with respect to the qualification of the Plan under
Section 401(a) of the Code, subject to the adoption of amendments to the Plan
(the "Amendments");

1

--------------------------------------------------------------------------------

        WHEREAS, the Plan was amended to reflect each of the Amendments
effective with respect to each Amendment either as of January 1, 1993 or as of
such other date as required with respect to the Amendment for the Plan to
satisfy any applicable requirement for qualification under Section 401(a) of the
Code.

        WHEREAS, on February 20, 2002, the Board of the Corporation adopted,
effective as of the dates set forth herein, amendments to the Plan and restated
the Plan as so amended, all subject to the changes as may be necessary for the
Plan to continue to satisfy the requirements for qualification under
Section 401(a) of the code;

        NOW, THEREFORE, this document sets forth the Plan as embodying such
further amendments which are effective either as of January 1, 2002, except as
otherwise provided, or as of such other date with respect to a particular
amendment as required for the Plan to satisfy any applicable requirement for
qualification under Section 401(a) of the Code.

2

--------------------------------------------------------------------------------


ARTICLE I

DEFINITIONS


        The following words and phrases as used herein shall, when initially
capitalized, have the following meanings unless a different meaning is required
by the context:

        1.01    "ACCRUED BENEFIT" as of any specified date, means the Retirement
Pension, commencing on his Normal Retirement Date, earned by a Participant as of
such date, which shall be equal to the Retirement Pension, computed in
accordance with Section 3.02, to which he would have been entitled had he
continued as an Employee until his Normal Retirement Date, had been credited
with one (1) Year of Service in each year of employment during such period and
had the same Average Final Compensation, Final Average Compensation and Past
Final Average Compensation, as applicable, at his date of Retirement as that
which he would have had if his Average Final Compensation, Final Average
Compensation and Past Final Average Compensation, as applicable, had been
computed as of the date of computation of his Accrued Benefit, such amounts to
be multiplied by a fraction, the numerator of which is his number of years of
Credited Service as of the specified date, and the denominator of which is the
number of such years which he would have completed as of his Normal Retirement
Date.

        1.02    "ACTUARIAL EQUIVALENT" means, except as provided below, a
benefit of equivalent value that is actuarially calculated based on an annual
investment rate of 6% compounded annually and mortality determined in accordance
with the UP-1984 mortality table with ages set back one year.

        Notwithstanding the foregoing, for purposes of determining with respect
to any distribution under the Plan after December 31, 1995:

        (a)   whether the consent of the Participant (and if applicable, the
Participant's Spouse) is necessary prior to distribution of the Participant's
benefit;

        (b)   the single sum value of the Participant's benefit; and

        (c)   the value of a benefit under Option 4 or Option 5 provided for in
Section 6.01;

a benefit of equivalent value shall be the greater of that determined in
accordance with the assumptions set forth above, and that determined by applying
the Applicable Interest Rate for the month of September of the Plan Year
immediately

3

--------------------------------------------------------------------------------

preceding the Plan Year with respect to which the benefit is being determined
and the Applicable Mortality Table; provided, however, in no event shall the
single sum value of the Participant's benefit distributed during the 1996
calendar year be less than would result by applying the Applicable Interest Rate
for January 1996 and the Applicable Mortality Table.

        1.03    "ADMINISTRATIVE COMMITTEE" or "COMMITTEE" means the
administrative committee appointed by the Board pursuant to Section 15.02.

        1.04    "AFFILIATE" means any corporation or unincorporated business
(i) controlled by, or under common control with, the Company within the meaning
of Sections 414(b) and (c) of the Code; provided, however, that for all purposes
of the Plan, "Affiliate" status shall be determined by application of
Section 415(h) of the Code, or (ii) which is a member of an "affiliated service
group", as defined in Section 414(m)(2) of the Code, of which the Company is a
member.

        1.05    "ANNUITY PURCHASE RATE" means, effective as of July 1, 1994,
(a) the interest rate which would be used by the Pension Benefit Guaranty
Corporation as of the first day of the Plan Year of the date of the distribution
involved for the purpose of determining the present value of a single sum
distribution in connection with the termination of the Plan if the present value
of the applicable vested Accrued Benefit (using such rate) does not exceed
$25,000, or (b) one hundred twenty percent of the rate used by the Pension
Benefit Guaranty Corporation for that purpose if the present value of the vested
Accrued Benefit, as determined in accordance with clause (a) exceeds $25,000,
provided that in no event shall the present value of a Participant's vested
Accrued Benefit determined by application of this clause (b) be less than
$25,000; provided that the Annuity Purchase Rate with respect to the Accrued
Benefit as of such first day of the Plan Year shall not be larger than the
Annuity Purchase Rate which would have been computed under the definition of
Annuity Purchase Rate in effect immediately prior to July 1, 1994.

        1.06    "APPLICABLE INTEREST RATE" means an annual investment rate equal
to the annual interest rate on 30-year Treasury securities as specified by the
Commissioner of Internal Revenue.

        1.07    "APPLICABLE MORTALITY TABLE" means the mortality table based on
the then prevailing standard table (described in Section 807(d)(5)(A) of the
Code) used to determine reserves for group annuity contracts issued as of the
date as of which the value of the benefit involved is determined (without regard
to any other subparagraph of Section 807(d)(5) of the Code) that is prescribed
by the Commissioner of Internal Revenue for purposes of determining the value of
benefits.

4

--------------------------------------------------------------------------------

        1.08    (a)    "AVERAGE FINAL COMPENSATION" means an amount obtained by
totaling the Compensation of a Participant for the five (5) consecutive full
calendar years preceding the date of his Retirement or other Termination of
Employment, whichever is applicable, in which he received his highest aggregate
Compensation (or his Compensation for his consecutive full calendar Years of
Service, if less than five (5)), and dividing the sum thus obtained by five
(5) (or the number of his full calendar Years of Service if less than five (5)).
Notwithstanding the foregoing, partial calendar Years of Service, other than the
year of termination of employment, shall be taken into account in determining
Average Final Compensation, if the Participant completed at least 750 Hours of
Service in each of such partial years. If any partial Year of Service is to be
taken into account under the preceding sentence, the Compensation for such year
shall be included in the calculation of Average Final Compensation as follows:
The Compensation for any such partial Year of Service shall be added to the
Compensation for the full calendar years included in calculating Average Final
Compensation, and the total of such Compensation shall be divided by the sum of
(i) the number of full calendar years included in calculating Average Final
Compensation and (ii) the fraction whose numerator is the number of days worked
during the partial Year of Service (including any weekends, holiday or vacation
that occur during a continuous period of employment) and whose denominator is
365.

        (b)   If, during any of the calendar years taken into account in
determining a Participant's Average Final Compensation, there was a period
during which such Participant was an Inactive Participant, or was on unpaid
Leave of Absence, or was compensated for fewer hours than are customary for his
job category by reason of disability, the Compensation paid in such period shall
be included in his Compensation for such calendar year (solely for the purpose
of determining Average Final Compensation) at the rate of Compensation he was
receiving immediately preceding such period.

        1.09    "BENEFICIARY" means such person or persons as may be designated
by a Participant or Retired Participant or as may otherwise be entitled, upon
his death, to receive any benefits or payments under the terms of this Plan.

        1.10    "BOARD OF DIRECTORS" or "BOARD" means the Board of Directors of
the general partner of the Company responsible for the management of the
Company's business or a committee thereof designated by such Board.

        1.11    "BREAK IN SERVICE" with respect to any Employee, means any
calendar year in which he completes fewer than five hundred and one (501) Hours
of Service with Employers or Affiliates; provided that in the case of an absence
of an Employee pursuant to the Family and Medical Leave Act of 1993 (the

5

--------------------------------------------------------------------------------

"FMLA"), the period beginning on the first date of such absence and ending
12 months thereafter shall not constitute a "Break in Service."

        1.12    "CODE" means the Internal Revenue Code of 1986, as amended from
time to time.

        1.13    "COMPANY" means (a) Alliance Capital Management Corporation for
the period prior to April 21, 1988, and (b) for subsequent periods, Alliance
Capital Management L.P. and any successor thereto.

        1.14    (a)    "COMPENSATION" means, for any calendar year, an amount
equal to a Participant's base salary.

        (b)   There shall be excluded from Compensation overtime pay, bonuses,
severance pay, distributions on Units representing assignments of beneficial
ownership of limited partnership interests in the Company, and any amounts paid
or payable to or for a Participant or Retired Participant pursuant to any
welfare plan or any pension plan, profit sharing plan or other plan of deferred
compensation, or any other extraordinary item of compensation or income;
provided that in the case of a Participant whose Compensation from an Employer
includes commissions, commissions shall be included only up to the annual amount
of the Participant's draw against actual commissions in effect at the beginning
of the Plan Year involved.

        (c)   For Plan Years beginning on or after January 1, 1994, Compensation
of a Participant in excess of $150,000 (or such other amount prescribed under
Section 401(a)(17) of the Code, including any cost-of-living adjustments) shall
not be taken into account under the Plan for the purpose of determining
benefits. For Plan Years beginning on or after January 1, 1989 and before
January 1 1994, $200,000 shall be substituted for $150,000 in the preceding
sentence. For the avoidance of doubt, the increase to the limit provided under
Section 401(a)(17) of the Code under the Economic Growth and Tax Relief
Reconciliation Act of 2001 shall only be applied with respect to Participants
who accrue a benefit under the Plan on or after January 1, 2002.

        (d)   For any year for which Compensation is relevant under the Plan, in
connection with any Employee who is paid based on an annual rate of salary that
applies for only a portion of the year, the Compensation attributable to that
portion of the year for such Employee shall be equal to the product of (i) such
annual rate of salary, multiplied by (ii) a fraction, the numerator of which is
the number of pay periods during such year during which such Employee was paid
at that annual rate of salary, and the denominator of which is 26.

6

--------------------------------------------------------------------------------

        The determination of eligible Compensation shall be in accordance with
records maintained by the Employer and shall be conclusive.

        1.15    (a)    "CREDITED SERVICE" means, unless excluded by Subsection
(b), an Employee's Years of Service;

        (b)   Credited Service shall not include:

        (1)   With respect to all Employees, Years of Service ending on or
before December 31, 1969; or

        (2)   Any Year of Service during any part of which an Employee is an
Excluded Employee; provided that if the Employee is employed by an Employer
after employment with an Affiliate who during a period of employment with the
Affiliate maintained a "defined benefit plan" within the meaning of
Section 414(j) of the Code, the service with the Affiliate while an Affiliate
upon which the Employees accrued benefits under the Affiliate's plan is based
shall be considered Credited Service hereunder, but in no event shall any period
be counted more than once in computing a Participant's Credited Service and any
retirement pension related to such service shall be taken into account as set
forth in Section 3.02(b) of the Plan.

        1.16    "DEFERRED RETIREMENT" means an Employee's continued employment
after his sixty-fifth (65th) birthday.

        1.17    "DEFERRED RETIREMENT DATE" means the first day of the calendar
month coincident with or next following the date of an Employee's Retirement
provided such Retirement occurs after his Normal Retirement Date.

        1.18    "DISABILITY" means the mental or physical incapacity of an
Employee which, in the opinion of a physician approved by the Administrative
Committee, renders him totally and permanently incapable of performing his
assigned duties with an Employer or an Affiliate.

        1.19    "EARLY RETIREMENT" means Retirement on or after a Participant's
Early Retirement Date and prior to his Normal Retirement Date.

        1.20    "EARLY RETIREMENT DATE" means the first day of the month
coincident with or next following the date upon which the Participant shall have
attained the age of fifty-five (55) and the sum of the Participant's age and
Years of Service equals eighty (80).

7

--------------------------------------------------------------------------------

        1.21    "ELIGIBLE EMPLOYEE" means all Employees of an Employer other
than:

        (a)   any Employee included in a unit of Employees covered by a
collective bargaining agreement between an Employer and Employee representatives
in the negotiation of which retirement benefits were the subject of good faith
bargaining, unless: (i) such bargaining agreement provides for participation in
the Plan, (ii) the Employee representatives represented an organization more
than half of whose members are owners, officers or executives of such Employer,
or (iii) 2% or more of the Employees who are covered pursuant to that agreement
are professionals as defined in Treasury Regulation Section 1.410(b)—6(d);

        (b)   Employees whose principal place of Employment is outside the
United States, U.S. Virgin Islands, Guam and Puerto Rico;

        (c)   an individual classified by the Employer at the time services are
provided as either an independent contractor, or an individual who is not
classified as an Employee due to an Employer's treatment of any services
provided by him as being provided by another entity which is providing such
individual's services to the Employer, even if such individual is later
retroactively reclassified as an Employee during all or part of such period
during which services were provided pursuant to applicable law or otherwise.

        (d)   any individual listed in Section 2.09 of this Plan.

        1.22    "EFFECTIVE DATE" means January 1, 1980.

        1.23    "EMPLOYEE" means an individual described in Sections 3121(d)
(1) or (2) of the Code who is employed by an Employer or an Affiliate.

        1.24    "EMPLOYER" means the Company and any Affiliate which, with the
consent of the Board of Directors, has adopted the Plan as a participant herein
and any successor to any such Employer.

        1.25    "EMPLOYMENT COMMENCEMENT DATE" means:

        (a)   the first day in respect of which an Employee receives
Compensation from an Employer or an Affiliate for the performance of services;
or

        (b)   in the case of a former Employee who returns to the employ of an
Employer or Affiliate after a Break in Service, the first day in respect

8

--------------------------------------------------------------------------------

of which, after such Break in Service, he receives Compensation from an Employer
or Affiliate for the performance of services.

        1.26    "ENTRY DATE" means the first day of each Plan Year.

        1.27    "ERISA" means the Employee Retirement Income Security Act of
1974, as amended from time to time.

        1.28    (a)    "EXCLUDED EMPLOYEE" means an individual in the employ of
an Employer or an Affiliate who:

        (1)   is employed by an Affiliate that is not an Employer; or

        (2)   is included in a unit of employees covered by a collective
bargaining agreement between employee representatives and one or more Employers
or Affiliates, if retirement benefits were the subject of good faith bargaining
between such employee representatives and such Employer; or

        (3)   is not an Excluded Employee under Paragraph (4) of this subsection
(a) and is neither a resident nor a citizen of the United States of America, nor
receives "earned income", within the meaning of Section 911(b) of the Code, from
an Employer or Affiliate that constitutes income from sources within the United
States, within the meaning of Section 861(a)(3) of the Code, unless the
individual became a Participant prior to becoming a non-resident alien and the
Company stipulates that he shall not be an Excluded Employee; or

        (4)   is not a citizen of the United States, unless the individual
(A) was initially engaged as an Employee by an Employer or an Affiliate to
render services entirely or primarily in the United States or (B) is an Employee
of an Employer which is a United States entity, and unless, in the case of an
individual referred to in either Subparagraph (A) or (B) of this Paragraph 4,
the Company stipulates that he shall not be an Excluded Employee; or

        (5)   is accruing benefits and/or receiving contributions under a
retirement plan of an Affiliate which operates entirely or primarily outside the
United States other than this Plan or the Profit Sharing Plan for Employees of
Alliance Capital Management L.P. unless, in either case, the Company stipulates
that he shall not be an Excluded Employee; or

9

--------------------------------------------------------------------------------

        (6)   is compensated on a commission arrangement which does not provide
for payment of periodic draws against actual commissions earned; or

        (7)   is a "leased employee". For purposes of this Plan, a "leased
employee" means any person (other than an Employee of the recipient) who
pursuant to an agreement between the recipient and any other person ("leasing
organization") has performed services for the recipient (or for the recipient
and related persons determined in accordance with Section 414(n)(6) of the Code
on a substantially full time basis for a period of at least one year), and such
services are performed under primary direction or control by the recipient
employer.

        (b)   An Excluded Employee shall be deemed an Employee for all purposes
under this Plan except that:

        (1)   an Excluded Employee may not become a Participant while he remains
an Excluded Employee; and

        (2)   a Participant shall not receive any Credited Service for any Year
of Service during any part of which he remains an Excluded Employee unless the
Company specifies otherwise.

        1.29    "FINAL AVERAGE COMPENSATION" means an amount obtained by
totaling the Compensation of a Participant for the three (3) consecutive full
calendar Years of Service (which for any such year cannot exceed the taxable
wage base in effect for that year) ending on or on the last day of the calendar
year immediately preceding the date of his Retirement or other Termination of
Employment, whichever is applicable, (or his Compensation for the number of his
full calendar years and fractions thereof then ending if less than three (3)),
and dividing the sum thus obtained by three (3) (or such number of full calendar
years and fractions thereof if less than three (3)), but limited to Covered
Compensation. Notwithstanding the foregoing, partial calendar Years of Service,
other than the year of termination of employment, shall be taken into account in
determining Final Average Compensation, if the Participant completed at least
750 Hours of Service in each of such partial years. If any partial Year of
Service is to be taken into account under the preceding sentence, the
Compensation for such year shall be included in the calculation of Final Average
Compensation as follows: The Compensation for any such partial Year of Service
shall be added to the Compensation for the full calendar years included in
calculating Final Average Compensation, and the total of such Compensation shall
be divided by the sum of (i) the number of full calendar years included in
calculating Final Average Compensation and (ii) the fraction whose numerator is
the number of days worked during the partial Year of Service (including any
weekends, holiday or vacation

10

--------------------------------------------------------------------------------

that occur during a continuous period of employment) and whose denominator is
365. "Covered Compensation" for this Section 1.29 means the average of the
taxable wage bases for the thirty-five (35) calendar years ending with the year
an individual attains social security retirement age.

        1.30    "HIGHLY COMPENSATED EMPLOYEE" means an Employee who, with
respect to the "determination year":

        (a)   owned (or is considered as owning within the meaning of
Section 318 of the Code) at any time during the "determination year" or
"look-back year" more than five percent of the outstanding stock of the Employer
or stock possessing more than five percent of the total combined voting power of
all stock of the Employer (the attribution of ownership interest to Family
Members shall be used pursuant to Section 318 of the Code); or

        (b)   who received "415 Compensation" during the "look-back year" from
the Employer in excess of $80,000 and was in the Top Paid Group of Employees for
the "look-back year".

        The "determination year" shall be the Plan Year for which testing is
being performed. The "look-back year" shall be the Plan Year immediately
preceding the "determination year."

        For purposes of this Section, the determination of "415 Compensation"
for Plan Years beginning before January 1, 1998 shall be made by including
amounts that would otherwise be excluded from an Employee's gross income by
reason of the application of Sections 125, 402(e)(3), 402(h)(1)(B) of the Code
and, in the case of Employer contributions made pursuant to a salary reduction
agreement, by including amounts that would otherwise be excluded from an
Employee's gross income by reason of the application of Section 403(b) of the
Code. For Plan Years beginning after December 31, 1997, the term "415
Compensation" shall include: (i) any elective deferral (as defined in
Section 402(g)(3) of the Code) and (ii) any amount which is contributed or
deferred by the Employer at the election of the Employee and which is not
includible in the gross income of the Employee by reason of Sections 125,
132(f)(4), 401(k) or 457 of the Code.

        The dollar threshold amount specified in (b) above shall be adjusted at
such time and in such manner as is provided in Regulations. In the case of such
an adjustment, the dollar limits which shall be applied are those for the
calendar year in which the "determination year" or "look-back year" begins.

        In determining who is a Highly Compensated Employee, Employees who are
nonresident aliens and who received no earned income (within the meaning of

11

--------------------------------------------------------------------------------

Section 911(d)(2) of the Code) from the Employer constituting United States
source income within the meaning of Section 861(a)(3) of the Code shall not be
treated as Employees.

        Additionally, all Affiliated Employers shall be taken into account as a
single employer and Leased Employees within the meaning of Sections 414(n)(2)
and 414(o)(2) of the Code shall be considered Employees unless such Leased
Employees are covered by a plan described in Section 414(n)(5) of the Code and
are not covered in any qualified plan maintained by the Employer. The exclusion
of Leased Employees for this purpose shall be applied on a uniform and
consistent basis for all of the Employer's retirement plans. Highly Compensated
Former Employees shall be treated as Highly Compensated Employees without regard
to whether they performed services during the "determination year".

        1.31    "HIGHLY COMPENSATED FORMER EMPLOYEE" means a former Employee who
had a separation year prior to the "determination year" and was a Highly
Compensated Employee in the year of separation from service or in any
"determination year" after attaining age 55. Notwithstanding the foregoing, an
Employee who separated from service prior to 1987 will be treated as a Highly
Compensated Former Employee only if during the separation year (or year
preceding the separation year) or any year after the Employee attains age 55 (or
the last year ending before the Employee's 55th birthday), the Employee either
received "415 Compensation" in excess of $50,000 or was a "five percent owner".
For purposes of this Section, "determination year", "415 Compensation" and "five
percent owner" shall be determined in accordance with Section 1.30. Highly
Compensated Former Employees shall be treated as Highly Compensated Employees.
The method set forth in this Section for determining who is a "Highly
Compensated Former Employee" shall be applied on a uniform and consistent basis
for all purposes for which the Section 414(q) of the Code definition is
applicable.

        1.32    (a)    "HOUR OF SERVICE" means each hour:

        (1)   for which an Employee is paid, or entitled to payment, by an
Employer or Affiliate for the performance of duties for an Employer or
Affiliate, credited for the Plan Year in which such duties were performed; or

        (2)   for which an Employee is directly or indirectly paid, or entitled
to payment, by an Employer or Affiliate on account of a period of Leave of
Absence, credited for the Plan Year in which such Leave of Absence occurs; or

12

--------------------------------------------------------------------------------





        (3)   for which an Employee has been awarded, or is otherwise entitled
to, back pay from an Employer or Affiliate, irrespective of mitigation of
damages, if he is not entitled to credit for such hour under any other Paragraph
of this Subsection (a); or

        (4)   during which an Employee is on an unpaid Leave of Absence
described in Section 1.34(a) or (b), credited at the rate of which he would have
accrued Hours of Service if he had performed his normal duties during such Leave
of Absence.

        (5)   (A)    solely for purposes of Section 1.11, each hour of an
Employee's absence which commences on or after January, 1985 by reason of a
leave pursuant to the FMLA, the pregnancy of such Employee, the birth of a child
of such Employee, the placement of a child in connection with the adoption of
such child by the Employee or the caring for such child for a period beginning
immediately following such birth or placement.

        (B)  under this Paragraph (5) an Employee shall be credited with the
number of hours which would normally have been credited to him but for such
absence, or in any case in which such number cannot be determined, a total of
eight (8) Hours of Service for each day of such absence, except that no more
than 501 Hours of Service shall be credited to an Employee for any such period
of absence and such Hours of Service shall be credited to an Employee only in
the Plan Year in which such period of absence began if such Employee would be
prevented from incurring a Break in Service in such Plan Year solely because of
the crediting of such Hours of Service, or in any other case, in the next
succeeding Plan Year.

        (C)  Notwithstanding the foregoing, an Employee shall not be credited
with Hours of Service pursuant to this Paragraph (5) unless such Employee shall
furnish to the Committee on a timely basis such information as the Committee
shall reasonably require to establish

          (i)  that the absence from work is for reasons described in
Subparagraph (A) hereof; and

         (ii)  the number of days which such absence continued.

        (b)   Except as provided in Paragraph (a) (5), the number of a
Participant's Hours of Service and the Plan Year or other compensation period to
which they are to be credited shall be determined in accordance with
Section 2530.200b-2 of the Rules and Regulations for Minimum

13

--------------------------------------------------------------------------------

Standards for Employee Pension Benefit Plans, which section is hereby
incorporated by reference into this Plan.

        (c)   If the Participant's compensation while an Employee was not
determined on the basis of certain amounts for each hour worked, his Hours of
Service need not be determined from employment records, and he may, in
accordance with uniform and nondiscriminatory rules adopted by the Committee, be
credited with forty-five (45) Hours of Service for each week in which he would
be credited with any Hours of Service under the provisions of Subsection (a) or
(b).

        1.33    "INACTIVE PARTICIPANT" means:

        (a)   an Employee who was a Participant during the preceding Plan Year
but who, during the current Plan Year, neither completed a Year of Service nor
incurred a Break in Service; and

        (b)   an Excluded Employee who was a Participant or an Inactive
Participant during the preceding Plan Year but who, during the current Plan
Year, did not incur a Break in Service.

        An Inactive Participant shall be deemed a Participant for all purposes
under this Plan, except that he shall not accrue any benefit hereunder for any
Plan Year during which he is an Inactive Participant.

        1.34    "LEAVE OF ABSENCE" means:

        (a)   absence on leave approved by an Employee's Employer, if the period
of such leave does not exceed two (2) years and the Employee returns to the
employ of an Employer or an Affiliate upon its termination; or

        (b)   absence due to service in the Armed Forces of the United States,
if such absence is caused by war or other national emergency or an Employee is
required to serve under the laws of conscription in time of peace, and if the
Employee returns to the employ of an Employer or an Affiliate within the period
provided by law; or

        (c)   absence for a period not in excess of thirteen (13) consecutive
weeks due to leave granted by an Employer, military service, vacation, holiday,
illness, incapacity, layoff, or jury duty, if the Employee does not return to
the employ of an Employee or Affiliate at the end of such period.

14

--------------------------------------------------------------------------------

        In granting or withholding Leaves of Absence, each Employer or Affiliate
shall apply uniform and non-discriminatory rules to all Employees in similar
circumstances.

        1.35    "NORMAL RETIREMENT DATE" means the first day of the month
coincident with or next following the sixty fifth (65th) birthday of the
Participant or Retired Participant.

        1.36    "OPTION" means any of the optional methods of payment of a
Retirement Pension which a Participant or Retired Participant may elect in
accordance with Article VI.

        1.37    "PARTICIPANT" means any individual who has become a Participant
in the Plan in accordance with Sections 2.01, 2.02 or 2.06 and whose
participation has not terminated pursuant to Section 2.05.

        1.38    "PAST FINAL AVERAGE COMPENSATION" means the amount which would
have been obtained by totaling the Compensation of a Participant for the five
(5) consecutive full calendar Years of Service during the last ten (10) calendar
year period ending on December 31, 1988 for which the Participant received his
highest aggregate Compensation (or his Compensation for the number of his
consecutive full calendar Years of Service ending December 31, 1988 if less than
five (5)), except that for purposes of Section 3.02(a)(3), the calculation
period shall end on December 31, 1989 rather than December 31, 1988; and
dividing said aggregate Compensation by five (5) (or such number of consecutive
full calendar Years of Service if less than five (5)).

        1.39    "PLAN YEAR" means the twelve (12) consecutive month period
beginning on January 1 and ending on December 31 in any year commencing on or
after January 1, 1980.

        1.40    "PRIMARY SOCIAL SECURITY BENEFIT"

        (a)   means the estimated old age retirement benefit payable to a
Participant under the Federal Old-Age and Survivors Insurance System upon his
Retirement on his Normal Retirement Date or Deferred Retirement Date whichever
is applicable; provided, however, that (i) in the event that either his
Termination of Employment or December 31, 1989 occurs before his Normal
Retirement Date, his Primary Social Security Benefit shall be estimated by
computing such benefit, determined without regard to any Social Security benefit
increases that become effective after his Termination of Employment or
December 31, 1988, whichever is later, as if in each calendar year beginning in
the calendar year in which occurred the earlier of his Termination of Employment
or 1989, he

15

--------------------------------------------------------------------------------

continued to receive the same Compensation (defined as, Compensation in the
calendar year preceding the earlier of his Termination of Employment or 1989,
but including overtime, bonuses and commissions otherwise excluded under
Section 1.12 (b)), as he received in the Plan Year last preceding the earlier of
his Termination of Employment or 1989; and (ii) the Participant's calendar year
earnings in the year of his Employment Commencement Date and for the prior
calendar years shall be estimated by applying a salary scale, projected
backwards, to the Participant's Compensation for the calendar year immediately
following the calendar year of the Participant's Employment Commencement Date,
such salary scale being the actual change in the average wages from year to year
as determined by the Social Security Administration.

        (b)   (1)    Notwithstanding the provisions of Subsection (a), each
Participant may have his Primary Social Security Benefit determined on the basis
on his actual salary history for the period ending on the earlier of his
Termination of Employment or the December 31 applicable to the Participant for
purposes of Subsection (a) within ninety (90) days after the later of (A) his
Termination of Employment or (B) the date on which he is notified of the benefit
to which he is entitled.

        (2)   As soon as practicable after a Participant's Termination of
employment, the Committee shall mail or personally deliver to the Participant a
notice informing him (A) of his right to supply the actual salary history
described in Paragraph (b) (1), (B) of the financial consequences of failing to
supply such history and (C) that he can obtain such actual salary history from
the Social Security Administration.

        1.41    "QUALIFIED JOINT AND SURVIVOR ANNUITY" means an annuity for the
life of a Participant, with, if the Participant is married to a Spouse on his
Retirement Pension Starting Date, a survivor annuity for the life of such Spouse
which is one-half (1/2) of the amount of the annuity payable during the joint
lives of the Participant and such Spouse. Any benefit payable in the form of a
Qualified Joint and Survivor Annuity shall be the Actuarial Equivalent of the
Participant's Retirement Pension.

        1.42    "QUALIFIED PRERETIREMENT SURVIVOR ANNUITY" means:

        (a)   in the case of a Participant who dies after his Early Retirement
Date, a monthly life annuity for a Participant's Spouse equal to fifty percent
(50%) of the benefit such Participant would have received had he retired on the
day before his death and commenced receiving his Retirement Pension on such
date, reduced in accordance with Section

16

--------------------------------------------------------------------------------

5.01, except that no reduction shall be made for the joint and survivor factor;
and

        (b)   in the case of a Participant who dies on or prior to his Early
Retirement Date, a monthly life annuity for a Participant's Spouse equal to
fifty percent (50%) of the benefit such Participant would have received if the
Participant's Termination of Employment had occurred on the date of his death,
and such Participant had survived to his Early Retirement Date, had retired
immediately upon attainment of his Early Retirement Date and immediately
commenced receiving his Retirement Pension, reduced as provided in Section 5.01,
except that a reduction shall be made for the joint and survivor factor. The
annuity described in this Subsection (b) shall commence to be payable, at the
election of such Spouse, as of the first day of any month coincident with or
next following the date on which the Participant would have attained his Early
Retirement Date.

        (c)   in the case of any vested Participant referred to in
Section 4.04(a) of this Plan (a "Vested Terminated Participant") who dies on or
prior to his Early Retirement or Normal Retirement, a monthly life annuity for
the Vested Terminated Participant's Spouse equal to fifty percent (50%) of the
benefit such Vested Terminated Participant would have received if the Vested
Terminated Participant's Termination of Employment had occurred on the date of
his death, and such Vested Terminated Participant had survived to his Early
Retirement Date, had retired immediately upon attainment of his Early Retirement
Date and immediately commenced receiving his Retirement Pension, reduced as
provided in Section 5.01, except that a reduction shall be made for the joint
and survivor factor. The annuity described in this Subsection (c) shall commence
to be payable, at the election of such Spouse, as of the first day of any month
coincident with or next following the date on which the Vested Terminated
Participant would have attained his Early Retirement Date.

        1.43    "REQUIRED BEGINNING DATE"

        (a)   for a Participant who is not a 5-percent owner (as defined in
Section 416 of the Code) in the Plan Year in which he attains age 701/2 and who
attains age 701/2 after December 31, 1998, April 1 of the calendar year
following the calendar year in which occurs the later of the Participant's
(i) attainment of age 701/2 or (ii) Retirement.

        (b)   for a Participant who (i) is a 5-percent owner (as defined in
Section 416 of the Code) in the Plan Year in which he attains age 701/2, or

17

--------------------------------------------------------------------------------

(ii) attains age 701/2 before January 1, 1999, April 1 of the calendar year
following the calendar year in which the Participant attains age 701/2.

        1.44    "RETIRED PARTICIPANT" means any Participant or former
Participant who is entitled to benefits pursuant to Article III, IV or V.

        1.45    "RETIREMENT" means any Termination of Employment, other than by
reason of death, on or after an Employee's Early or Normal Retirement Date.

        1.46    "RETIREMENT PENSION" (a)  means the annual pension to which a
Participant shall become entitled pursuant to Article III, IV or V. Except as
otherwise provided in this Plan, such Retirement Pension shall be a
non-assignable annuity payable in monthly installments, each of which shall be
equal to one-twelfth (1/12th) of the Retirement Pension determined pursuant to
Article III, IV or V, whichever is applicable. The first payment of such
Retirement Pension shall be made in accordance with the appropriate provisions
of Article III, IV or V, and, except as otherwise provided in this Plan, the
last such payment shall be made on the first day of the month within which the
Retired Participant's death occurs.

        (b)   Nothing herein shall affect or lessen the rights of any
Participant or Beneficiary or the right of any Participant to receive a
Qualified Joint and Survivor Annuity under the provisions of Section 3.03 or to
elect any optional form of payment under the provisions of Article VI.

        1.47    "RETIREMENT PENSION STARTING DATE" means the date as of which a
Retired Participant's Retirement Pension commences to be payable under the terms
of this Plan. A Participant's Retirement Pension Starting Date shall in no event
be later than the sixtieth (60th) day after the last day of the plan year in
which occurs the later of the date on which he attains the age of sixty-five
(65) years or the date of his Termination of Employment, but in no event later
than the Participant's Required Beginning Date.

        1.48    "SPOUSE" means:

        (a)   in the case of a Participant who dies before his Retirement
Pension Starting Date, his lawfully married spouse on the date of his death if
such spouse was married to such Participant during the entire one (1) year
period ending on the Participant's date of death;

        (b)   in the case of a Participant who dies on or after his Retirement
Pension Starting Date, his lawfully married spouse on his Retirement Pension
Starting Date; and

18

--------------------------------------------------------------------------------

        (c)   a former spouse of the Participant to the extent provided in a
qualified domestic relations order as described in Section 414(p) of the Code.

        1.49    "SPOUSAL CONSENT" means with respect to the election by a
married Participant not to receive a Qualified Joint and Survivor Annuity
pursuant to Section 3.03 as a Qualified Preretirement Survivor Annuity pursuant
to Section 7.02(a) or to the consent of a Participant's Spouse to the
commencement of a Participant's Retirement Pension pursuant to Section 4.04 or
5.01, that

        (a)   the Participant's Spouse consents in writing to such election or
Retirement Pension commencement, and the Spouse's consent acknowledges the
effect of such election and is witnessed by a member of the Committee or by a
notary public; or

        (b)   it is established to the Committee's satisfaction that the consent
required under Subsection (a) hereof is unobtainable because the Participant is
unmarried, because the Participant's Spouse cannot be located, or because of
such other circumstances as the Secretary of the Treasury may by regulation
prescribe.

Any such consent and any such determination as to the impossibility of obtaining
such consent shall be effective only with respect to the individual who signs
such consent or with respect to whom such determination is made and not with
respect to any individual who may subsequently become the Spouse of such
Participant.

        1.50    "TERMINATION OF EMPLOYMENT" means the date on which an Employee
ceases to be employed by an Employer or Affiliate for any reason; provided,
however, that no Termination of Employment shall be deemed to occur upon an
Employee's transfer from the employ of one employer or Affiliate to the employ
of another Employer or Affiliate.

        1.51    "TOP PAID GROUP" means the top 20 percent of Employees who
performed services for the Employer during the applicable year, ranked according
to the amount of "415 Compensation" (determined for this purpose in accordance
with Section 1.30) received from the Employer during such year. All Affiliated
Employers shall be taken into account as a single employer, and Leased Employees
within the meaning of Sections 414(n)(2) and 414(o)(2) of the Code shall be
considered Employees unless such Leased Employees are covered by a plan
described in Section 414(n)(5) of the Code and are not covered in any qualified
plan maintained by the Employer. Employees who are non-resident aliens and who
received no earned income (within the meaning of Section 911(d)(2) of the Code
from the Employer constituting United States source

19

--------------------------------------------------------------------------------

income within the meaning of Section 861(a)(3) of the Code shall not be treated
as Employees. Additionally, for the purpose of determining the number of active
Employees in any year, the following additional Employees shall also be
excluded; however, such Employees shall still be considered for the purpose of
identifying the particular Employees in the Top Paid Group:

        (a)   Employees with less than six (6) months of service;

        (b)   Employees who normally work less than 171/2 hours per week;

        (c)   Employees who normally work less than six (6) months during a
year; and

        (d)   Employees who have not yet attained age 21.

        In addition, if 90 percent or more of the Employees of the Employer are
covered under agreements the Secretary of Labor finds to be collective
bargaining agreements between Employee representatives and the Employer, and the
Plan covers only Employees who are not covered under such agreements, then
Employees covered by such agreements shall be excluded from both the total
number of active Employees as well as from the identification of particular
Employees in the Top Paid Group.

        1.52    "TREASURY REGULATIONS" means the regulations promulgated by the
Internal Revenue Service and the Secretary of the Treasury under the Code.

        1.53    "TRUST" means the trust forming part of this Plan.

        1.54    "TRUST FUND" means all the assets of the Plan which are held by
the Trustee.

        1.55    "TRUSTEE" means the persons or entity acting, at any time, as
trustee of the Trust Fund.

        1.56    "YEARS OF SERVICE" means the following:

        (a)   all Plan Years during each of which an Employee completes at least
one thousand (1,000) Hours of Service;

        (b)   for an Employee employed by the Company as of December 31, 1979,
"Years of Service" shall include any calendar year during which he was employed
on a full-time basis for the entire year prior to the Effective Date by either
the Company, or Donaldson, Lufkin & Jenrette

20

--------------------------------------------------------------------------------

Inc. ("DLJ"), or an affiliated company of DLJ, or Wood, Struthers &
Winthrop, Inc. or Pershing Co., Inc.;

        (c)   in the case of any Plan Year consisting of fewer than twelve
(12) months, the number of Hours of Service required to complete a Year of
Service shall be determined by multiplying the number of months in such short
Plan Year by eighty-three and one-third (831/3);

        (d)   for the purpose of applying the rules in Section 4.03 to the
eligibility provisions in Article II, pursuant to Section 2.06(c), Years of
Service shall include the twelve (12) month period, beginning on an Employee's
Employment Commencement Date, during which he has completed one thousand (1000)
Hours of Service; and

        (e)   solely for the purposes of the eligibility provisions of
Article II and the vesting provisions of Article IV and not for purposes of
determining Credited Service under Section 1.15, in the case of an Employee who
was an employee of Eberstadt Asset Management, Inc. ("Eberstadt") on
November 20, 1984, service with Eberstadt on or prior to such date shall be
considered as service with an Employer or an Affiliate;

        (f)    any other provision of the Plan notwithstanding, including but
not limited to Section 3.02(b) and the proviso contained in Section 1.13(b)(2)
solely for the purposes of the eligibility provisions of Article II and the
vesting provisions of Article IV and not for purposes of determining Credited
Service under Section 1.15, in the case of an Employee who was an employee of
Equitable Capital Management Corporation ("ECMC") on July 22, 1993, service with
ECMC on or prior to such date shall be considered as service with an Employer or
an Affiliate;

        (g)   for purposes of determining an Employee's Early Retirement Date
under the Plan, in the case of any individual who became an Employee on March 3,
1970, such an Employee (whether or not employed on January 1, 1993) shall be
credited with a full Year of Service with respect to calendar year 1970,
regardless of whether a Year of Service would otherwise have been credited under
the Plan.

        (h)   solely for the purposes of the eligibility provisions of
Article II and the vesting provisions of Article IV and not for purposes of
determining Credited Service under Section 1.15, in the case of an Employee who
was an employee of either Shields Asset Management, Incorporated ("Shields") or
Regent Investor Services Incorporated ("Regent") on March 4, 1994 and on that
date became an Employee of an

21

--------------------------------------------------------------------------------

Employer or an Affiliate, the Employee's service with Shields or Regent on or
prior to such date shall be considered as service with an Employer or an
Affiliate.

        (i)    solely for the purposes of the eligibility provisions of
Article II and the vesting provisions of Article IV and not for purposes of
determining Credited Service under Section 1.15, in the case of an Employee who
was an employee of Cursitor Holdings, L.P. or Cursitor Holdings Limited
(individually and collectively, "Cursitor") on February 29, 1996, and on that
date either was employed by or continued in the employment of Cursitor Alliance
LLC, Cursitor Holdings Limited, Draycott Partners, Ltd. or Cursitor-Eaton Asset
Management Company, the Employee's service with Cursitor on or prior to that
date shall be considered as service with an Employer or an Affiliate.

22

--------------------------------------------------------------------------------




ARTICLE II

ELIGIBILITY FOR PARTICIPATION


        2.01    Each Employee who was a Participant on the Restatement Effective
Date shall remain a Participant hereunder.

        2.02    An Employee who does not become a Participant pursuant to
Section 2.01 and who has attained age twenty-one (21) shall become a Participant
as follows:

        (a)   if he shall have completed one thousand (1,000) Hours of Service
during the twelve (12) month period beginning on his Employment Commencement
Date, he shall become a Participant as of the Entry Date of the Plan Year in
which occurs the end of such twelve (12) month period;

        (b)   if he has not satisfied the service requirements of Subsection
(a), he shall become a Participant as of the Entry Date of the Plan Year
immediately following the first Plan Year in which he completes one thousand
(1,000) Hours of Service.

        2.03    If an Employee has not attained age twenty-one (21) on the date
on which he satisfies the service requirement of Section 2.02, he shall become a
Participant on the Entry Date of the Plan Year in which he attains his
twenty-first (21st) birthday.

        2.04    If the Administrative Committee so requests, an Employee who has
qualified for participation in the Plan shall file with the Administrative
Committee a statement in such form as the Committee may prescribe, setting forth
his age and giving such proof thereof as the Administrative Committee may
require.

        2.05    A Participant shall cease to be a Participant as of either:

        (a)   the date of his Termination of Employment if he incurs a Break in
Service during the Plan Year of such Termination of Employment or in the next
succeeding Plan Year; or

        (b)   the first day of the first Plan Year in which he incurs a Break in
Service, if he incurs a Break in Service without incurring a Termination of
Employment.

23

--------------------------------------------------------------------------------

        2.06    (a)    A former Participant who has incurred a Break in Service
following a Termination of Employment and who is re-employed by an Employer or
Affiliate shall again become a Participant on the earlier of:

        (1)   his most recent Employment Commencement Date, if he completes one
thousand (1,000) Hours of Service during the twelve (12) month period beginning
on such date; or

        (2)   the first day of the first Plan Year following his most recent
Employment Commencement Date during which he completes one thousand (1,000)
Hours of Service.

        (b)   A former Participant who has incurred a Break in Service without a
Termination of Employment shall again become a Participant as of the first day
of the subsequent Plan Year during which he completes one thousand (1,000) Hours
of Service.

        (c)   If the provisions of Section 4.03 are applicable to a former
Participant, then Section 2.06(a) or (b) shall be inapplicable, and such former
Participant shall again become a Participant when he satisfies the provisions of
Section 2.02.

        2.07    An Employee who is an Excluded Employee on the date on which he
would otherwise become a Participant pursuant to Sections 2.01, 2.02, 2.03, or
2.06, shall become a Participant on the date, if any, on which he ceases to be
an Excluded Employee, if he is then an Employee.

        2.08    Notwithstanding any provision of this Plan to the contrary,
effective as of December 12, 1994, contributions, benefits and service credit
with respect to qualified military service shall be provided in accordance with
Section 414(u) of the Code.

        2.09    Notwithstanding any other provision of the Plan, the following
individuals shall not be eligible to participate or be a Participant in this
Plan: (i) any person who becomes an Employee on or after October 2, 2000 and
(ii) employees of Sanford C. Bernstein, Inc., Sanford C. Bernstein & Co., Inc.
and Bernstein Technologies Inc. and their subsidiaries who became Employees upon
or after the consummation of the transactions described in that certain
Acquisition Agreement dated as of June 20, 2000, as amended and restated as of
October 2, 2000, among Alliance Capital Management L.P., Alliance Capital
Management Holding L.P., Alliance Capital Management LLC, Sanford C.
Bernstein Inc., Bernstein Technologies Inc., SCB Partners Inc., Sanford C.
Bernstein & Co., LLC and SCB LLC.

24

--------------------------------------------------------------------------------




ARTICLE III

RETIREMENT ON OR AFTER NORMAL RETIREMENT DATE


        3.01    Each Participant shall be retired no later than on his
seventieth (70th) birthday if permitted under the provisions of the Age
Discrimination in Employment Act, unless both he and his Employer agree that he
shall be continued as an Employee beyond that date. Payments from the Plan shall
begin in any event on the Participant's Required Beginning Date in accordance
with Section 3.03(a), applied as if the Participant's Retirement occurred on the
last day of the calendar month immediately preceding his Required Beginning
Date. If a Participant continues as an Employee following his Required Beginning
Date, the amount of the Participant's Retirement Pension payable upon his actual
Retirement shall be actuarially reduced, using an investment rate of 6% and the
UP-1984 mortality table with ages set back one year, to reflect any payments the
Participant received prior to such Retirement following the Required Beginning
Date; provided, however that the preceding reduction shall not apply to any
Participant who attained his Required Beginning Date before January 1, 1996.
Notwithstanding any provision of this Plan to the contrary, the provisions of
this Section 3.01 shall be construed in a manner that complies with
Section 401(a)(9) of the Code and, with respect to distributions made on or
after January 1, 2001, the Plan will apply the minimum distribution requirements
of Section 401(a)(9) of the Code in accordance with the Treasury Regulations
thereunder that were proposed in January 2001, the provisions of which are
hereby incorporated by reference. This preceding sentence shall continue in
effect until the end of the last calendar year beginning before the effective
date of the final regulations under Section 401(a)(9) of the Code or such other
date as may be specified in guidance published by the Internal Revenue Service.

        3.02    (a)    A Participant shall be fully (100%) vested in his Accrued
Benefit on his sixty-fifth (65th) birthday. Upon his Retirement on or after his
Normal Retirement Date, a Participant shall be entitled to receive a Retirement
Pension, commencing on such date, equal to:

        (1)   (A)    one and one-half percent (11/2%) of his Average Final
Compensation multiplied by the number, not exceeding thirty-five (35), of his
years of Credited Service completed prior to his Retirement, reduced by

        (B)  sixty-five one hundredths of one percent (.65%) of his Final
Average Compensation multiplied by the number, not exceeding thirty five (35),
of his years of Credited Service completed prior to his Retirement, plus

25

--------------------------------------------------------------------------------

        (C)  one percent (1%) of his Average Final Compensation multiplied by
the number, if any, of his years of Credited Service exceeding thirty-five
(35) completed prior to his Retirement, or

        (2)   (A)    one and one-half percent (11/2%) of his Past Final Average
Compensation multiplied by the number of his years of Credited Service completed
as of December 31, 1988, reduced by

        (B)  one and two-thirds percent (12/3%) of his Primary Social Security
Benefit multiplied by the number of his years of Credited Service completed as
of December 31, 1988, but in no event by more than eighty-three and a third
percent (831/3%) of his Primary Social Security Benefit, plus

        (C)  one and one-half percent (11/2%) of his Average Final Compensation
multiplied by the number, not exceeding thirty-five (35) (less the number of
years of Credited Service referred to in Paragraph (2) (A) hereof, but not
reduced below zero), of his years of Credited Service completed after 1988 and
prior to January 1, 1991, reduced by

        (D)  sixty-five one hundredths of one percent (.65%) of his Final
Average Compensation multiplied by the number, not exceeding thirty-five
(35) (less the number of years of Credited Service referred to in Paragraph (2)
(A) hereof, but not reduced below zero), of his years of Credited Service
completed after 1988 and prior to January 1, 1991, plus

        (E)  one percent (1%) of his Average Final Compensation multiplied by
the number, if any, of his years of Credited Service exceeding thirty-five
(35) completed after 1988 and prior to January 1, 1991.

        (3)   Notwithstanding Paragraphs (1) and (2) above, in the case of a
Participant who is not a Highly Compensated Employee described in
Section 414(q)(1)(A) or (B) of the Code, the Retirement Pension shall not be
less than:

        (A)  one and one-half percent (11/2%) of his Past Final Average
Compensation multiplied by the number of his years of Credited Service completed
prior to 1990, reduced by

        (B)  one and two-thirds percent (12/3%) of his Primary Social Security
Benefit, multiplied by the number of his years of Credited Service completed
prior to 1990, but in no event by more

26

--------------------------------------------------------------------------------

than eighty-three and one third percent (831/3%) of his Primary Social Security
Benefit.

        (b)   Notwithstanding Subsection (a), the Retirement Pension of a
Participant who is referred to in the proviso of Section 1.15(b)(2) shall be
reduced, but not below the amount computed under Subsection (a) without regard
to the Participant's Credited Service referred to in that proviso, by the
retirement pension based on the Credited Service referred to in the proviso
which the Participant is entitled to receive upon his Retirement on or after his
Normal Retirement Date pursuant to the "defined benefit plan" of any Affiliate
referred to in the proviso or any successor or transferor plan or that he would
have been entitled to receive but for the prior payment of all or a portion of
his benefits under any such plan.

        (c)   Notwithstanding the foregoing, the retirement pension to which a
participant is entitled upon his actual date of Retirement shall in no case be
less than the Retirement Pension to which he would have been entitled if he had
retired on any earlier date on or after his Early Retirement Date.

        (d)   Notwithstanding any other provision of this Plan, the Retirement
Pension of a Participant, calculated on a life annuity basis, may not exceed
$100,000 per year.

        (e)   Notwithstanding the foregoing, the Retirement Pension of a
Participant described in this subsection (e) shall be equal to the greater of:

        (1)   the Participant's Retirement Pension determined under
Section 3.02(a)-(d) as applied to the Participant's total years of Credited
Service under the Plan; or

        (2)   the sum of: (A) the Participant's Retirement Pension as of
December 31, 1993, frozen in accordance with Treasury Regulation
Section 1.401(a)(4)-13, and (B) the Participant's Retirement Pension determined
under 3.02(a)-(d), as applied to the Participant's years of Credited Service
accrued after December 31, 1993.

The previous sentence shall apply only to a Participant whose Retirement Pension
determined on or after January 1, 1994 is based, at least in part, on
Compensation for a Plan Year beginning prior to January 1, 1994 that exceeded
$150,000.

27

--------------------------------------------------------------------------------

        (f)    If a Participant (other than a 5% owner as described in
Section 414(q) of the Code) continues as an Employee after the April 1 of the
calendar year following the calendar year in which such Participant attains age
701/2 (the "April 1 Date"), the provisions of this Section 3.02(f) shall apply
in place of the provisions of Section 3.04(a) for periods of employment after
the April 1 Date. The Participant's Accrued Benefit, determined as of any date
after the April 1 Date, shall equal the greater of:

        (1)   the Actuarial Equivalent, as of the date of such determination, of
the Participant's Accrued Benefit determined as of the April 1 Date (if the
determination is made in the Plan Year in which the April 1 Date occurs), or
determined as of the last day of the prior Plan Year (if the determination is
made in any later year), or

        (2)   the Participant's Accrued Benefit determined as of the last day of
the prior Plan Year, increased by any additional accrual due to Credited Service
earned in the current Plan Year.

        3.03    (a)  (1)    Notwithstanding any other provision of the Plan and
except as provided in Paragraph (2) hereof and in Subsection (b), the Retirement
Pension of a married Participant or former married Participant shall be paid in
the form of a Qualified Joint and Survivor Annuity, and if the Participant is
not married, in the form of a Single Life Annuity.

        (2)   Distribution to a Participant in a single sum payment of the
entire Actuarial Equivalent of the Accrued Benefit to which he has become
entitled shall be made:

        (A)  if such distribution is made prior to the date on which payment of
the Qualified Joint and Survivor Annuity commences and the amount of such
distribution is $5,000 (for Participants whose Termination of Employment occurs
before January 1, 1998, $3,500) or less; or

        (B)  in any case not described in subparagraph (A), with the written
consent of the Participant and his Spouse (or, if the Participant has died, of
his surviving Spouse).

        For purposes of this Subsection, if the Actuarial Equivalent of the
Retirement Pension to which a Participant has become entitled is zero, the

28

--------------------------------------------------------------------------------

Participant shall be deemed to have fully received a distribution of such zero
Retirement Pension in a single sum.

        (b)   A Participant or former Participant shall have the right to elect,
during the ninety (90) day period terminating on his Retirement Pension Starting
Date and subject to Spousal Consent, not to receive his Retirement Pension in
the form of a Qualified Joint and Survivor Annuity. Any election made under this
Subsection (b) may be revoked at any time and, once revoked, may be made again.

        (c)   The Committee shall provide to each Participant, within a
reasonable time prior to his Retirement Pension Starting Date (and consistent
with such regulations as the Secretary of the Treasury may prescribe), a written
explanation of:

        (1)   the terms and conditions of the Qualified Joint and Survivor
Annuity;

        (2)   the Participant's right to make, and the effect of, an election
under Subsection (b) to waiver the Qualified Joint and Survivor Annuity; and

        (3)   the rights of the Participant's Spouse with respect to such
election; and

        (4)   the right to make, and the effect of, a revocation of any such
election.

        (d)   The written notification described in Subsection (c) shall be
furnished by the Committee by mail or personal delivery to the Participant or,
to the extent permitted by regulations, by posting such notification, in
accordance with Treasury Regulation Section 1.7476-2(c) (1), at all locations
normally used by the Employer for the posting of employee matters.

        (e)   If a Participant so requests on or before the sixtieth (60th) day
after the information described in Subsection (c) is furnished to him (or by
such later date as the Committee shall prescribe), within thirty (30) days after
its receipt of such request, personally deliver or mail to him a written
explanation of the terms and conditions of the Qualified Joint and Survivor
Annuity and of the financial effect on the Participant's Retirement Pension (in
terms of dollars per Retirement Pension payment), of electing and of not
electing to receive benefits in such form.

        (f)    If a Participant has not elected to decline the Qualified Joint
and Survivor Annuity by the thirtieth (30th) day before his Retirement Pension

29

--------------------------------------------------------------------------------

Starting Date, his benefits shall initially be paid in the form of a Qualified
Joint and Survivor Annuity, even if his election period has not yet ended. If
such Participant subsequently makes a valid election to have benefits paid in
some form other than a Qualified Joint an Survivor Annuity, such election shall
be deemed to have been made as of his Retirement Pension Starting Date and his
later Retirement Pension payments shall be appropriately adjusted.

        (g)   A Participant who elects not to receive his Retirement Pension in
the form of a Qualified Joint and Survivor Annuity or whose Spouse does not meet
the requirements of Section 1.46 shall receive his Retirement Pension in the
form specified by the Option which he has elected pursuant to Article VII or, if
no such Option has been elected, in the form of an annuity for his own life.

        3.04    Notwithstanding anything to the contrary contained in this Plan
(except to the extent otherwise provided in Section 3.02(f)),

        (a)   If a Participant continues as an Employee after his Normal
Retirement Date, the Participant's Accrued Benefit shall be actuarially
increased to take into account the period after his Normal Retirement Date
during which the Participant was not receiving any benefits under the Plan. The
Participant's Accrued Benefit, determined as of any date after his Normal
Retirement Date, shall equal the greater of:

        (1)   the Actuarial Equivalent, as of the date of such determination, of
the Participant's Accrued Benefit determined as of his Normal Retirement Date
(if the determination is made in the Plan Year in which he reaches his Normal
Retirement Date), or determined as of the last day of the prior Plan Year (if
the determination is made in any later year), or

        (2)   the Participant's Accrued Benefit determined as of the last day of
the prior Plan Year, increased by any additional accrual due to Credited Service
earned in the current Plan Year.

        (b)   If a Participant, after his Normal Retirement Date, again becomes
an Employee, his Retirement Pension shall be suspended during the period of his
reemployment. The amount of such reemployed Participant's Retirement Pension
payable upon his subsequent retirement shall be determined in accordance with
Section 3.04(a), except that (1) the Participant's date of reemployment shall be
substituted for the Participant's Normal Retirement Date and (2) such Retirement
Pension shall be reduced by the Actuarial Equivalent of the retirement benefits
previously received.

30

--------------------------------------------------------------------------------


ARTICLE IV

VESTING


        4.01    (a)    A Participant whose Termination of Employment occurs,
other than by reason of his death or Disability, prior to his Early Retirement
Date, shall have a vested interest in his Accrued Benefit determined in
accordance with the following schedule:

Years of Service


--------------------------------------------------------------------------------

  Percentage Vested

--------------------------------------------------------------------------------

  Fewer than Five   0 % Five or more   100 %

provided that the applicable percentage for a Participant who had four (4) but
fewer than five (5) Years of Service prior to October 25, 1989 shall in no event
be less than forty percent (40%).

        (b)   Notwithstanding the foregoing, a Participant shall be fully (100%)
vested upon his death, upon his Termination of Employment due to Disability, or
upon attaining his Early Retirement Date.

        4.02    If a former Employee again becomes an Employee after having
incurred a Break in Service, the Years of Service which he had completed prior
to such Break in Service shall be disregarded for all purposes under this Plan
until he shall have completed one (1) Year of Service after such Break in
Service.

        4.03    If a former Employee:

        (a)   has incurred a number of consecutive Breaks in Service which
equals or exceeds the greater of (i) five (5) or (ii) the number of his Years of
Service before such Breaks in Service;

        (b)   had no vested interest in his Accrued Benefit at the time of such
Break in Service; and

        (c)   again becomes an Employee, his Years of Service prior to such
Breaks in Service shall be disregarded for all purposes under this plan.

        4.04    (a)    A vested Participant whose Termination of Employment
occurs, other than by reason of his death or Disability, prior to his Early
Retirement Date shall be entitled to a Retirement Pension:

        (1)   commencing on his Early Retirement Date; or

31

--------------------------------------------------------------------------------

        (2)   at his written election, commencing on the first day of any month
after his Early Retirement Date but not later than his Normal Retirement Date;

and which is the Actuarial Equivalent, as of his Retirement Pension Starting
Date, of his Accrued Benefit; provided, that without the written consent of the
Participant, and if the Participant is married, Spousal Consent, such Retirement
Pension shall not commence prior to his Normal Retirement Date if the Actuarial
Equivalent of such Retirement Pension is greater than $5,000 (for Participants
whose Termination of Employment occurs before January 1, 1998, $3,500).

        (b)   Notwithstanding any other provision of this Plan, if a Participant
is entitled to a Retirement Pension pursuant to the provisions of this
Article IV, such Retirement Pension shall be paid in accordance with the
provisions of Section 3.04.

        4.05    In the case of a former Participant who is reemployed by any
Employer or an Affiliate before such Participant's Normal Retirement Date:

        (a)   if he is receiving a Retirement Pension at the time of his
reemployment, such Retirement Pension shall be suspended during the period of
his reemployment, and any years of Credited Service with respect to which he has
received any benefits under this Plan shall be taken into account for purposes
of determining his benefit under benefit accrual provisions of Section 3.02 or
Subsection 11.04(a)(2), but the amount of his Retirement Pension, when payable,
shall be reduced by the Actuarial Equivalent of such benefits previously
received;

        (b)   if he had received a single sum distribution (or been deemed to
have received such a distribution under Subsection 3.03(a)(2) hereof) or any
optional payment under the terms of the Plan, his Years of Credited Service with
respect to which he had received any benefits under this Plan shall be taken
into account for purposes of determining his benefit under the benefit accrual
provisions of Section 3.01 or Subsection 11.04(a)(2), but the amount of his
Retirement Pension, when payable, shall be reduced by the Actuarial Equivalent
of the benefits previously received. In the case of an Employee whose period of
reemployment extends beyond his Normal Retirement Date, the provisions of
Section 3.04(a) shall apply in addition to the provisions of this Section 4.05.

32

--------------------------------------------------------------------------------


ARTICLE V

EARLY RETIREMENT AND DISABILITY BENEFIT


        5.01    Upon Retirement on or after his Early Retirement Date but before
his Normal Retirement Date, a Participant shall be entitled to elect to receive,
with his written consent, a Retirement Pension commencing on:

        (a)   the first day of the month coincident with or next following the
date of his Retirement; or

        (b)   the first day of any month which precedes his Normal Retirement
Date;

which is the Actuarial Equivalent as of his Normal Retirement Date of his
Accrued Benefit.

        Notwithstanding the foregoing, however, in no event shall the
Participant's Retirement Pension payable pursuant to this Section 5.01 be less
than the Participant's Retirement Pension determined under this Section as of
December 31, 1995 based on the Annuity Purchase Rate and mortality determined by
application of the UP-1984 mortality table set back one year.

        5.02    Upon a Participant's Termination of Employment due to
Disability, he shall be fully (100%) vested in his Accrued Benefit and shall be
entitled to receive a Retirement Pension commencing on his Normal Retirement
which is equal to his Accrued Benefit as of the date of his Termination of
Employment.

        5.03    Notwithstanding any other provision of this Plan, if a
Participant is entitled to a Retirement Pension pursuant to the provisions of
this Article V, such Retirement Pension shall be paid in accordance with the
provisions of Section 3.04.

33

--------------------------------------------------------------------------------




ARTICLE VI

OPTIONAL METHODS OF PAYMENT


        6.01    The optional methods of payment set forth in this Section 6.01
shall be available under the Plan and shall be elected in the manner provided
herein.

        (a)    Election Procedure.    

        A Participant or Retired Participant may elect any of the Options
provided herein, which Option shall be the Actuarial Equivalent (determined as
of his Retirement Pension Starting Date) of the Retirement Pension otherwise
payable to him in accordance with Article III, IV or V, whichever is applicable;
provided, however, that no Option may be elected which would permit his
Beneficiary (other than his Spouse) to receive a benefit which is fifty percent
(50%) or more of the Actuarial Equivalent (determined as of the Participant's
projected Retirement Pension Starting Date) of the combined benefits payable to
such Beneficiary and such Participant or Retired Participant. Such election
shall be made in accordance with Section 3.03(b). Except as otherwise provided
in this Article VI, an Option shall become effective on the later of (1) the
date a Participant elects an Option, or (2) his Retirement Pension Starting
Date. If a Participant or Retired Participant dies before the date on which an
Option becomes effective, any election of such Option shall be null and void. A
married Participant may elect an Option only if he elects, in accordance with
Section 3.03, not to receive benefits in the form of a Qualified Joint and
Survivor Annuity.

        (b)    The following Options may be elected by a Participant:    

Option 1

        Life Annuity:    A Participant or Retired Participant may elect to
receive his Retirement Pension in the form of an annuity for his own life only.

Option 2

        Joint and Survivor Annuity:    (1)    A Participant or Retired
Participant may elect to receive an actuarially adjusted Retirement Pension
payable to himself in equal monthly installments for his lifetime and thereafter
payable to his Beneficiary, if such Beneficiary survives him, in equal monthly
installments at a rate of fifty percent (50%), seventy-five percent (75%) or one
hundred percent (100%), as the Participant or Retired Participant may designate,
of the Retirement Pension payable during their joint lifetimes. Election of this
Option is conditioned upon the statement of the name and gender of the
Beneficiary in such election,

34

--------------------------------------------------------------------------------

and in addition, the delivery to the Administrative Committee within ninety
(90) days after filing such election of proof, satisfactory to the
Administrative Committee, of the age of the Beneficiary.

        (2)   If his Beneficiary dies before the Retirement Pension Starting
Date of the Participant or Retired Participant, any election of this Option 2
shall be null and void.

        (3)   If his Beneficiary dies after the Retired Participant's Retirement
Pension Starting Date, the election of this Option 2 shall be effective, and the
Participant or Retired Participant shall receive or continue to receive the same
actuarially adjusted Retirement Pension as if his Beneficiary had not
predeceased him.

Option 3

        Life Annuity — Period Certain:    A Participant or Retired Participant
may elect to receive an actuarially adjusted Retirement Pension payable in equal
monthly installments for his lifetime or over a period certain not longer than
the greater of the Participant's life expectancy on his Retirement Pension
Starting Date, or the joint life and last survivor expectancy of the Participant
or Retired Participant and his Beneficiary on his Retirement Pension Starting
Date, determined under the Treasury Regulations under Section 72 of the Code. If
the Participant or Retired Participant dies prior to the end of the period
certain, the remaining installments shall be paid to his Beneficiary.

Option 4

        Single Sum Distribution:    A Participant or Retired Participant may
elect to receive the Actuarial Equivalent of his Accrued Benefit, computed as of
his Retirement date, in the form of a single sum distribution. Such amount shall
be paid to him, or, if he dies between the date on which the distribution first
becomes payable and the date of actual distribution, to his Beneficiary, within
sixty days after the date which would otherwise have been his Retirement Pension
Starting Date; provided, however, that the entire amount shall be distributed
within a single taxable year of the recipient. In no event shall a Participant's
benefit payable under this Option 4 be less than would have been payable under
the terms of the Plan in effect on December 31, 1995 based on the Participant's
Accrued Benefit as of that date.

Option 5

        Payment in Installments:    A Participant or Retired Participant may
elect to have the Actuarial Equivalent of his Accrued Benefit, computed as of
his

35

--------------------------------------------------------------------------------

Retirement date, paid to him in approximately equal installments, payable no
less often than annually, over a period certain not longer than the greater of
the Participant's life expectancy on his Retirement Pension Starting Date, or
the joint life and last survivor expectancy of the Participant or Retired
Participant and his Beneficiary on his Retirement Pension Starting Date,
determined under the Treasury Regulations under Section 72 of the Code. If the
Participant or Retired Participant dies prior to the end of the period certain,
the remaining installments shall be paid to his Beneficiary. In no event shall a
Participant's benefit payable under this Option 5 be less than would have been
payable under the terms of the Plan in effect on December 31, 1995 based on the
Participant's Accrued Benefit as of that date.

        (c)    Change of Option:    

        A Participant or Retired Participant may elect to change the Option then
in effect at any time during the period provided in Subsection (a) within which
an Option may be elected; provided, however, that a Participant or Retired
Participant may not elect to change the Option then in effect more frequently
than once during any consecutive twelve (12) month period.

        (d)    Designation of Beneficiary:    

        (1)   Upon receipt of notification from the Administrative Committee
that he has qualified for participation in the Plan, a Participant may designate
a Beneficiary or Beneficiaries and a successor Beneficiary or Beneficiaries. A
Participant or Retired Participant may change such designation from time to time
by filing a new designation with the Administrative Committee. No change of
Beneficiary shall require the consent of any previously designated Beneficiary,
and no Beneficiary shall have any rights under this Plan except as specifically
provided by its terms.

        (2)   If a Retired Participant (other than one who has elected Option 1
or 2) has failed to designate a Beneficiary, or if his Beneficiary has
predeceased him, or if he has instructed the Administrative Committee in writing
to designate a Beneficiary, the Administrative Committee shall designate a
Beneficiary or Beneficiaries on his behalf, but only from among his Spouse,
descendants (including adoptive descendants), parents, brothers and sisters, or
nephews and nieces; provided, however, that if the Retired Participant had
instructed the Administrative Committee in writing to designate in a specified
order or from a specified group, the Administrative Committee shall act only in
accordance with

36

--------------------------------------------------------------------------------

such written instructions. If a Retired Participant has no validly designated
Beneficiary, the Actuarial Equivalent of any amounts which would otherwise have
been payable to a Beneficiary shall be paid to the Retired Participant's estate.

        (3)   If the Beneficiary of a Participant or Retired Participant
predeceases him the rights of such Beneficiary shall thereupon terminate.

        (4)   If a Retired Participant dies after any installment of his
Retirement Pension has become due but has not yet been paid to him, the balance
of such installment shall be paid to his Beneficiary.

        6.02    The Administrative Committee is authorized and empowered from
time to time to adopt and fairly to administer regulations relating to the
exercise or operation of an Option; provided, however, that no such regulation
shall be inconsistent with the provisions of Section 6.01. Without limiting the
generality of the foregoing such regulations may prescribe:

        (a)   such terms and conditions as the Administrative Committee shall
deem appropriate in respect of the exercise of any Option;

        (b)   the form of application;

        (c)   any information or proof thereof to be furnished by a Participant,
a Retired Participant or a Beneficiary in connection with any Option; and

        (d)   any other requirement or condition relating to any Option.

        6.03    The Administrative Committee may, in its sole discretion, at any
time or from time to time, provide the benefits to which any Retired Participant
or his Beneficiary is entitled under this Plan by purchase of any form of
nonassignable annuity contract. Upon the purchase of any such contract, the
rights of the Retired Participant and his Beneficiary to receive any payments
pursuant to this Plan shall be exclusively limited to such rights as may accrue
under such contract, and neither such Retired Participant nor his Beneficiary
shall have any further claim against his Employer, the Administrative Committee,
the Trustee or any other person.

        6.04    If, at any time, any Retired Participant or his Beneficiary is,
in the judgment of the Administrative Committee, legally, physically or mentally
incapable of personally receiving and receipting for any payment due hereunder,

37

--------------------------------------------------------------------------------

payment may, in the discretion of the Administrative Committee, be made to the
guardian or legal representative of such Retired Participant or Beneficiary or,
if none exists, to any other person or institution which, in the judgment of the
Administrative Committee, is then maintaining, or then has custody of, such
Retired Participant or Beneficiary.

        6.05    Notwithstanding anything to the contrary contained in this Plan:

        (a)   The entire interest of each Participant must be distributed or
begin to be distributed no later than the Participant's Required Beginning Date.

        (b)   Distributions, if not made in a single sum, may only be made over
one of the following periods (or a combination thereof):

        (1)   the life of the Participant,

        (2)   the life of the Participant and Designated Beneficiary,

        (3)   a period certain not extending beyond the life expectancy of the
Participant, or

        (4)   a period certain not extending beyond the joint and last survivor
expectancy of the Participant and his Designated Beneficiary.

        (c)   If the Participant dies after distribution of his or her interest
has begun, the remaining portion of such interest will continue to be
distributed at least as rapidly as under the method of distribution being used
prior to the Participant's death.

        (d)   If the Participant dies before distribution of his or her interest
begins, distribution of the Participant's entire interest shall be completed by
December 31 of the calendar year containing the fifth (5th) anniversary of the
Participant's death except to the extent that an election is made to receive
distributions in accordance with (1) or (2) below:

        (1)   If any portion of the Participant's interest is payable to a
Beneficiary, distributions may be made over the life or over a period certain
not greater than the life expectancy of the Designated Beneficiary commencing on
or before December 31 of the calendar year immediately following the calendar
year in which the Participant died;

38

--------------------------------------------------------------------------------

        (2)   If the Beneficiary is the Participant's surviving Spouse, the date
distributions are required to begin in accordance with (a) above shall not be
earlier than December 31 of the calendar year in which the Participant would
have attained age 701/2;

        (3)   If the surviving Spouse dies before the distributions to such
spouse begin, the provisions of this Section 6.05(d), shall be applied as if the
surviving spouse were the Participant.

        (e)   Any amount paid to a child of the Participant will be treated as
if it has been paid to the surviving Spouse if the amount becomes payable to the
surviving spouse when the child reaches the age of majority.

        (f)    The life expectancy of a Participant and his Spouse may be
recalculated annually. The life expectancy of a non-Spouse beneficiary may not
be recalculated.

        (g)   Notwithstanding any provision of this Plan to the contrary, the
provisions of this Section 6.05 shall be construed in a manner that complies
with Section 401(a)(9) of the Code and, with respect to distributions made on or
after January 1, 2001, the Plan will apply the minimum distribution requirements
of Section 401(a)(9) of the Code in accordance with the Treasury Regulations
thereunder that were proposed in January 2001, the provisions of which are
hereby incorporated by reference. This subsection (g) shall continue in effect
until the end of the last calendar year beginning before the effective date of
the final regulations under Section 401(a)(9) of the Code or such other date as
may be specified in guidance published by the Internal Revenue Service.

        6.06    Notwithstanding anything contained herein to the contrary,
unless the Participant elects otherwise, distributions to the Participant will
commence no later than the 60th day after the close of the Plan Year in which
occurs the latest of:

        (1)   the Participant's attainment of age 65;

        (2)   the 10th anniversary of the year in which the Participant
commenced participation in the Plan; or

        (3)   the Participant's termination of service with the Employer.

Notwithstanding the foregoing, the failure of a Participant and his Spouse to
consent to a distribution at any time that any portion of the Accrued Benefit
could

39

--------------------------------------------------------------------------------

be distributed to the Participant or his surviving Spouse prior to the time the
Participant attains (or would have attained if not deceased) age 65, shall be
deemed to be an election to defer payment of any benefit sufficient to satisfy
this Section 6.06.

40

--------------------------------------------------------------------------------


ARTICLE VII

DEATH BENEFIT


        7.01    No benefits under this Plan shall be payable on account of the
death of a Participant or Retired Participant other than a death benefit
pursuant to Section 3.03, an Option validly elected under Article VI, or this
Article VII.

        7.02    (a)    Except as provided in Subsection (b), if a married
Participant who is vested in any portion of his Accrued Benefit should die prior
to his Retirement Pension Starting Date, his Spouse shall be entitled to receive
a Qualified Preretirement Survivor Annuity.

        (b)   Notwithstanding any other provision of this Article VII,
distributions of the Actuarial Equivalent of the Qualified Preretirement
Survivor Annuity to which a surviving Spouse has become entitled shall
immediately be made or commence to be made to the surviving Spouse in a form
other than the Qualified Preretirement Survivor Annuity:

        (1)   if such distribution is made prior to the date on which payments
of the Qualified Preretirement Survivor Annuity commence and the amount of such
distribution is $5,000 (for Participants whose Termination of Employment occurs
before January 1, 1998, $3,500) or less; or

        (2)   in any case not described in Paragraph (1), with the written
consent of such surviving Spouse.

        7.03    (a)    The Committee shall provide each Participant within the
"applicable period" for such Participant a written explanation of the Qualified
Preretirement Survivor Annuity comparable to the explanation required in
Section 3.03(c).

        (b)   The applicable period is whichever of the following periods ends
last:

        (1)   the period beginning with the first day of the Plan Year in which
the Participant attains age 32 and ending with the close of the Plan Year
preceding the Plan Year in which the Participant attains age 35;

        (2)   "a reasonable period" ending after the individual becomes a
Participant; and

41

--------------------------------------------------------------------------------

        (3)   "a reasonable period" ending after this Section 7.03 first applies
to the Participant.

For purposes of this Section 7.03, "a reasonable period" is the end of the two
year period beginning one year prior to the date the applicable event occurs,
and ending one year after that date.

        (c)   Notwithstanding the foregoing in the case of a Participant who
separates from service before the Plan Year in which age 35 is attained, notice
shall be provided within the two year period beginning one year prior to
separation and ending one year after separation. If the Participant thereafter
returns to employment with the Employer, the "applicable period" for such
participant shall be redetermined.

42

--------------------------------------------------------------------------------


ARTICLE VIII

DIRECT ROLLOVER DISTRIBUTIONS


        8.01    Upon receiving directions from a Member who is eligible to
receive a distribution from the Plan which constitutes an eligible rollover
distribution, as defined in Section 402(c)(4)of the Code, to transfer all or any
part of such distribution to an eligible retirement plan, as defined in
Section 402(c)(8)(B), the Administrative Committee shall cause the portion of
the distribution which the Participant has elected to so transfer to be
transferred directly to such eligible retirement plan; provided, however, that
the Participant shall be required to notify the Administrative Committee of the
identity of the eligible retirement plan at the time and in the manner that the
Administrative Committee shall prescribe and the Administrative Committee may
require the Participant or the eligible retirement plan to provide a statement
that the eligible retirement plan is intended to be qualified under
Section 401(a) of the Code (if the plan is intended to be so qualified) or
otherwise meets the requirements necessary to be an eligible retirement plan.

        8.02    Upon receiving instructions from a Beneficiary who is the
Participant's Spouse who is eligible to receive a distribution pursuant to the
Plan that constitutes an eligible rollover distribution as defined in
Section 402(c)(4) of the Code, to transfer all or any part of such distribution
to a plan that constitutes an eligible retirement plan under
Section 402(c)(8)(B) of the Code with respect to that distribution, the
Administrative Committee shall cause the portion of the distribution which such
Spouse has elected to so transfer to the eligible retirement plan so designated;
provided, however, that the Spouse shall be required to notify the
Administrative Committee of the identity of the eligible retirement plan at the
time and in the manner that the Committee shall prescribe.

        8.03    The Administrative Committee may accomplish the direct transfer
described in Section 8.01 or Section 8.02, as applicable, by delivering a check
to the Participant or Spouse (in each case, a "Distributee") which is payable to
the trustee, custodian or other appropriate fiduciary of the eligible retirement
plan, or by such other means as the Administrative Committee may in its
discretion determine. The Administrative Committee may establish such rules and
procedures regarding minimum amounts which may be the subject of direct
transfers and other matters pertaining to direct transfers as it deems necessary
from time to time.

43

--------------------------------------------------------------------------------


ARTICLE IX

EMPLOYER CONTRIBUTION AND FUNDING POLICY


        9.01    This Plan contemplates that each Employer shall, from time to
time, contribute such amounts as may, in accordance with Section 412 of the Code
and sound actuarial principles (as recommended by an actuary enrolled pursuant
to Section 3042 of ERISA), be deemed necessary by such Employer to provide the
benefits contemplated hereunder.

        9.02    All contributions made by any Employer shall be paid directly to
the Trustee for deposit in the Trust Fund.

        9.03    Any forfeiture arising under the provisions of this Plan shall
be applied to reduce contributions which would otherwise be required to be made
by the Employers pursuant to Section 9.01.

        9.04    The Company shall establish a funding policy and method
consistent with the objectives of the Plan and the requirements of Title I of
ERISA. In establishing and reviewing such funding policy and method, the Company
shall endeavor to determine the Plan's short-term and long-term financial needs,
taking into account the need for liquidity to pay benefits and the need for
investment growth.

44

--------------------------------------------------------------------------------


ARTICLE X

LIMITATIONS ON BENEFITS


        10.01    The limitations of Section 415 of the Code applicable to
"defined benefit plans" as defined in Section 414(j) of the Code are hereby
incorporated by reference in this Plan; provided, however, that where the Code
so provides, benefit limitations in effect under prior law shall be applicable
to benefits accrued as of the last effective day of such prior law. In the case
of a Participant who is, or has ever been, a participant in one or more "defined
contribution plans" as defined in Section 414(i) of the Code maintained by
Employer or any predecessor of the Employer, if benefits or contributions need
to be reduced due to the application of Section 415(e) of the Code, then
benefits under this Plan shall be reduced with respect to the affected
Participant before any contributions credited to the Participant under any
defined contribution plan maintained by the Employer shall be reduced.
Notwithstanding the foregoing, the limitations of Section 415(e) of the Code
shall cease to apply as of the first day of the first Plan Year beginning on or
after January 1, 2000.

45

--------------------------------------------------------------------------------




ARTICLE XI

TOP-HEAVY PLAN YEARS


        11.01    For purposes of this Article XI, the following definitions
shall apply:

        (a)   "Determination Date" means for any Plan Year subsequent to the
first Plan Year, the last day of the preceding Plan Year, for the first Plan
Year, the last day of that Plan Year.

        (b)   "Employee" means any employee of an Employer and any beneficiary
of such an employee.

        (c)   "Employer" means the Employer and any Affiliate.

        (d)   "Key Employee" means, for Plan Years beginning after December 31,
2000, any Employee or former Employee (including any deceased Employee) who at
any time during the Plan Year that includes the determination date was an
officer of the Employer having annual compensation greater than $130,000 (as
adjusted under Section 416(i)(1) of the Code for Plan Years beginning after
December 31, 2002), a 5-percent owner of the employer, or a 1-percent owner of
the employer having annual compensation of more than $150,000. For this purpose,
annual compensation means compensation within the meaning of Section 415(c)(3)
of the Code. The determination of who is a Key Employee will be made in
accordance with Section 416(i)(1) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder.

        (e)   "Permissive Aggregation Group" means the Required Aggregation
Group of plans plus any other plan or plans of the Employer which, when
considered as a group with the Required Aggregation Group, would continue to
satisfy the requirements of Sections 401(a)(4) and 410 of the Code.

        (f)    "Required Aggregation Group" means (1) each qualified plan of the
Employer in which at least one Key Employee participates, and (2) any other
qualified plan of the Employer which enables a plan described in (1) to meet the
requirements of Sections 401(a)(4) or 410 of the Code.

        (g)   "Top-Heavy Compensation" means the first $200,000 (or such higher
amount as may be prescribed pursuant to Treasury

46

--------------------------------------------------------------------------------

Regulations) of W-2 earnings actually paid in the Plan Year by an Employer or an
Affiliate for services as an Employee.

        (h)   "Top-Heavy Ratio":

        (1)   If in addition to this Plan the Employer maintains one or more
other defined benefit plans (including any simplified employee pension plan) and
the Employer has not maintained any defined contribution plan which during the
1-year period ending on the Determination Date has or has had account balances,
the top-heavy ratio for this Plan alone or for the Required or Permissive
Aggregation Group, as appropriate, is a fraction, the numerator of which is the
sum of the present value of accrued benefits of all Key Employees as of the
Determination Date (including any part of any accrued benefit distributed in the
1-year period ending on the Determination Date), and the denominator of which is
the sum of the present value of all accrued benefits (including any part of any
accrued benefit distributed in the 1-year period ending on the Determination
Date), both computed in accordance with Section 416 of the Code and the
regulations thereunder.

        (2)   If in addition to this Plan the Employer maintains one or more
defined benefit plans (including any simplified employee pension plan) and the
Employer maintains or has maintained one or more defined contribution plans
which during the 1-year period ending on the Determination Date has or has had
any account balances, the Top-Heavy Ratio for any Required or Permissive
Aggregation Group, as appropriate, is a fraction, the numerator of which is the
sum of the present value of accrued benefits under the aggregated defined
benefit plan or plans for all Key Employees, determined in accordance with
(1) above, and the sum of the account balances under the aggregated defined
contribution plan or plans for all Key Employees as of the Determination Date,
and the denominator of which is the sum of the present value of accrued benefits
under the aggregated defined benefit plan or plans for all participants,
determined in accordance with (1) above, and the sum of the account balances
under the aggregated defined contribution plan or plans for all participants as
of the Determination Date, all determined in accordance with Section 416 of the
Code and the regulations thereunder. The account balances accrued benefits under
a defined contribution plan in both the numerator and denominator of the
Top-Heavy Ratio are increased for any

47

--------------------------------------------------------------------------------

distribution of an account balance made in the 1-year period ending on the
Determination Date.

        (3)   For purposes of (1) and (2) above, the value of account balances
and the present value of accrued benefits will be determined as of the most
recent Valuation Date that falls within or ends with the 12-month period ending
on the Determination Date, except as provided in Section 416 of the Code and the
regulations thereunder for the first and the second plan years of a defined
benefit plan. The account balances and accrued benefits of a participant (x) who
is not a Key Employee but who was a Key Employee in a prior year, or (y) who has
not received any Top-Heavy Compensation from any Employer maintaining the Plan
at any time during the 5-year period ending on the Determination Date will be
disregarded. Notwithstanding the above, for Plan Years beginning after
December 31, 2001, the accrued benefits and accounts of any Participant who has
not performed services for the Employer during the 1-year period ending on the
Determination Date will be disregarded. The calculation of the Top-Heavy Ratio,
and the extent to which distributions, rollovers, and transfers are taken into
account will be made in accordance with Section 416 of the Code and the
regulations thereunder. Deductible Employee contributions will not be taken into
account for purposes of computing the Top-Heavy Ratio. When aggregating plans
the value of account balances and accrued benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.

        The accrued benefit of a Participant other than a Key Employee shall be
determined under (x) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (y) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Section 411(b)(1)(C)
of the Code.

        (4)   For purposes of (1) and (2) above, in the case of a distribution
from the Plan made for a reason other than separation from service, death or
Disability, "5-year period" shall be substituted for "1-year period" wherever
such term is found.

        (i)    "Valuation Date" means the last day of a Plan Year.

48

--------------------------------------------------------------------------------

        11.02    If the Plan is or becomes top-heavy in any Plan Year, the
provisions of Sections 11.04 through 11.05 will automatically supersede any
conflicting provision of the Plan.

        11.03    The Plan shall be considered top-heavy for any Plan Year if any
of the following conditions exists:

        (a)   If the Top-Heavy Ratio for the Plan exceeds 60 percent and the
Plan is not part of any Required Aggregation Group or Permissive Aggregation
Group of plans.

        (b)   If the Plan is part of a Required Aggregation Group of plans but
not part of a Permissive Aggregation Group and the Top-Heavy Ratio for the group
of plans exceeds 60 percent.

        (c)   If the Plan is part of a Required Aggregation Group of plans and
part of a Permissive Aggregation Group and the Top-Heavy Ratio for the
Permissive Aggregation Group exceeds 60 percent.

        11.04    (a)    The Retirement Pension, commencing on or after the
Normal Retirement Date of each individual, other than a Key Employee, who was a
Participant during any Top-Heavy Plan year shall be the greater of:

        (1)   such Participant's Retirement Pension determined under
Section 3.02; or

        (2)   an amount equal to two percent (2%) of such Participant's Highest
Average Compensation for each of the first ten (10) years of his Top-Heavy
Service; provided, however, that in the case of a Participant whose Retirement
Pension Starting Date is later than his Normal Retirement Date, the amount
determined under this Paragraph (2) commencing on such Retirement Pension
Starting Date shall not be less than the Actuarial Equivalent of the Retirement
Pension that would have been payable pursuant to this Paragraph (2) on the
Participant's Normal Retirement Date

        (b)   For purposes of this Section 11.04:

        (1)   "Highest Average Compensation" means a Participant's average
Top-Heavy Compensation for the five (5) consecutive years during which his
aggregate Top-Heavy Compensation was highest, excluding compensation earned by
such Participant:

        (A)  after the close of the last Top-Heavy Plan Year; or

49

--------------------------------------------------------------------------------

        (B)  prior to January 1, 1984, except to the extent that compensation
prior to January 1, 1984 is required to be taken into account so that such
average is based on a five (5) year period.

        (2)   "Top-Heavy Service" means each Year of Service:

        (A)  in which ended a Plan Year which was not a Top-Heavy Plan Year; or

        (B)  completed in a Plan Year beginning prior to January 1, 1984.

For Plan Years beginning after December 31, 2001, for purpose of satisfying the
minimum benefit requirements of Section 416(c)(1) of the Code and this Plan, in
determining Years of Service, any service with Employer shall be disregarded to
the extent that such service occurs during a Plan Year when the Plan benefits
(within the meaning of Section 410(b) of the Code) no Key Employee or former Key
Employee.

        (c)   In the case of a Participant who is also a Participant in a
defined contribution plan maintained by an Employer or an Affiliate, the amount
described in Paragraph (a) (2) shall be reduced by the actuarial equivalent,
determined as of the date of the Participant's Retirement Pension Starting Date,
of the Participant's account balance under such defined contribution plan
derived from employer contributions (which account balance shall be deemed to
include prior withdrawals made by the Participant accumulated at interest to the
Participant's Retirement Pension Starting Date). For purposes of this Subsection
(c), actuarial equivalence and the interest rate referred to in the preceding
sentence shall be determined using the actuarial assumptions described in
Section 1.02.

        11.05    (a)    For any Top-Heavy Plan Year, each Participant shall be
vested in his Accrued Benefit in accordance with the following schedule:

Years of Service


--------------------------------------------------------------------------------

  Nonforfeitable Percentage

--------------------------------------------------------------------------------

  Fewer than Two Years   0 % Two Years but less than Three Years   20 % Three
Years but less than Four Years   40 % Four Years but less than Five Years   60 %
Five Years but less than Six Years   80 % Six or more Years   100 %

50

--------------------------------------------------------------------------------

        (b)   Any portion of a Participant's Accrued Benefit which has become
vested pursuant to Subsection (1) shall remain vested after the Plan has ceased
to be a Top-Heavy Plan.

        (c)   Any Participant who has completed at least five (5) Years of
Service prior to the beginning of the Plan Year in which the Plan ceased to be a
Top-Heavy Plan shall continue to vest in his Accrued Benefit according to the
schedule set forth in Subsection (a) after the Plan has ceased to be a Top-Heavy
Plan.

51

--------------------------------------------------------------------------------


ARTICLE XII

NON-ALIENABILITY


        12.01    Except in the case of a qualified domestic relations order
described in Section 414(p) of the Code, no benefit under this Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, charge, encumbrance, garnishment, levy or attachment; and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, charge, encumber,
garnish, levy upon or attach the same shall be void; nor shall any such benefit
be in any manner liable for or subject to the debts, contracts, liabilities,
engagements or torts of the person entitled thereto.

        12.02    If any Participant or Beneficiary under this Plan becomes
bankrupt or attempts to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge any benefit under this Plan, the Administrative Committee may
(but shall not be required to) terminate the payment of such benefit to such
Participant or Beneficiary. If payment is thus terminated, the Administrative
Committee shall direct the Trustee to hold or apply future payments for the
benefit of such Participant, his Beneficiary, his spouse or children or other
dependents, or any of them, in such manner and in such proportion as the
Administrative Committee may deem proper.

        12.03    Notwithstanding anything herein to the contrary, effective
August 5, 1997, the provisions of this Article XII shall not apply to any offset
of a Participant's benefits provided under the Plan against an amount that the
Participant is ordered or required to pay to the Plan under any of the
circumstances set forth in Section 401(a)(13)(C) of the Code and Sections
206(d)(4) and 206(d)(5) of ERISA.

52

--------------------------------------------------------------------------------


ARTICLE XIII

AMENDMENT OF THE PLAN


        13.01    The Company shall have the right by action of the Board, at any
time and from time to time, to amend in whole or in part any of the provisions
of this Plan, and any such amendment shall be binding upon the Participants and
their Beneficiaries, the Trustee, the Administrative Committee, any Employer,
and all parties in interest; provided, however, that no such amendment shall
authorize or permit any of the assets of the Trust Fund to be used for or
directed to purposes other than the exclusive benefit of the Participants or
their Beneficiaries. Any such amendment shall become effective as of the date
specified therein.

        13.02    No amendment to the Plan including a change in the actuarial
basis for determining optional or early retirement benefits shall be effective
to the extent that it has the effect of decreasing a Participant's Accrued
Benefit. Notwithstanding the preceding sentence, a Participant's Accrued Benefit
may be reduced to the extent permitted under Section 412(c)(8) of the Code. For
purposes of this paragraph, a Plan amendment which has the effect of
(1) eliminating or reducing an early retirement benefit or a retirement-type
subsidy, or (2) eliminating an optional form of benefit, with respect to
benefits attributable to service before the amendment shall be treated as
reducing accrued benefits. In the case of a retirement-type subsidy, the
preceding sentence shall apply only with respect to a participant who satisfies
either before or after the amendment the preamendment conditions for the
subsidy. In general, a retirement-type subsidy is a subsidy that continues after
retirement, but does not include a qualified disability benefit, a medical
benefit, a social security supplement, a death benefit (including life
insurance). Furthermore, no amendment to the Plan shall have the effect of
decreasing a Participant's vested interest determined without regard to such
amendment as of the later of the date such amendment is adopted, or becomes
effective.

        13.03    If at any time the vesting schedule set forth in Section 4.01
is amended, or the Plan is amended in any way that directly or indirectly
affects the computation of the Participant's nonforfeitable percentage or if the
Plan is deemed amended by an automatic change to or from a top-heavy vesting
schedule, each Participant with at least three Years of Service may elect,
within a reasonable period after the adoption of the amendment or change, to
have the nonforfeitable percentage computed under the Plan without regard to
such amendment or change. For Participants who dc not have at least one Hour of
Service in any Plan Year beginning after December 31, 1988, the preceding
sentence shall be applied by substituting "five Years of Service" for "three
Years of Service" where such language appears. The period during which the
election may be made shall

53

--------------------------------------------------------------------------------

commence with the date the amendment is adopted or deemed to be made and shall
end on the latest of:

          (i)  60 days after the amendment is adopted;

         (ii)  60 days after the amendment becomes effective; or

        (iii)  60 days after the Participant is issued written notice of the
amendment by the Employer or the Plan Administrator.

54

--------------------------------------------------------------------------------


ARTICLE XIV

TERMINATION OF THE PLAN


        14.01    The Company may, by action of the Board and by appropriate
notice to the Trustee, determine that it shall terminate the Plan in its
entirety or withdraw from the Plan and terminate the same with respect to
itself. The Company may by action of the Board at any time determine that any
other Employer shall withdraw from the Plan, and any other Employer by action of
its Board of Directors may determine that it shall so withdraw, and upon any
such determination, the Plan, in respect of such Employer, shall be terminated.

        14.02    Any termination or partial termination shall be effective as of
the date specified in the resolution providing therefor, if any, and shall be
binding upon the Employer, the Trustee, all Participants and Beneficiaries and
all parties in interest.

        14.03    Upon termination of the Plan in its entirety, each Participant
shall be fully (100%) vested in his Accrued Benefit, determined as of the date
of such termination. A Participant's Accrued Benefit shall be payable only from
the Trust Fund, except to the extent otherwise provided in Title IV of ERISA.

        14.04    In the event of a partial termination of the Plan, within the
meaning of Section 411(d)(3)(A) of the Code, each affected Participant shall,
insofar as required by applicable law, be fully (100%) vested in his Accrued
Benefit, determined as of the date of such partial termination.

        14.05    Upon termination of the Plan in its entirety or upon a partial
termination of the Plan, the assets comprising the Trust Fund shall be allocated
in accordance with the statutory priorities set forth in Section 4044(d)(2) of
ERISA and regulations promulgated thereunder. Subject to the limitations imposed
by Section 4044(d)(2) of ERISA and Section 14.06, any funds remaining after
satisfaction of all liabilities to Plan Participants shall be returned to the
Employer.

        14.06    (a)    As used in this Section 14.06:

        (1)   "Applicable Early Termination Date" means the tenth (10th)
anniversary of the effective date of any increase in benefits under this Plan.

        (2)   "Predecessor Plan" means any retirement plan which (A) was
maintained by a corporation or unincorporated business before it became an
Employer and (B) has merged into the Plan.

55

--------------------------------------------------------------------------------





        (3)   "Twenty-five Highest Paid Employees" means the twenty-five
(25) highest paid Employees on the tenth (10th) anniversary preceding the
Applicable Early Termination Date (including any such Employees) who were not
then, or were not eligible to become, Participants in the Plan), excluding any
Participant whose Retirement Pension will not exceed $1,500.

        (4)   "Unrestricted Benefits" means benefits in the form provided under
this Plan equal to the amount provided by the greatest of:

        (A)  employer contributions (or funds attributable thereto) under the
Plan or a Predecessor Plan which would have been applied to provide the
Participant's Accrued Benefit if the Plan or such Predecessor Plan, as in effect
on the tenth (10th) anniversary preceding the Applicable Early Termination Date,
had continued without change;

        (B)  $20,000; or

        (C)  an amount equal to the sum of (A) employer contributions (or funds
attributable thereto) which would have been applied to provide the Participant's
Accrued Benefit under the Plan or any Predecessor Plan if the Plan or such
Predecessor Plan had terminated on the tenth (10th) anniversary preceding the
Applicable Early Termination Date and (B) twenty percent (20%) of the first
$50,000 of the Participant's average Compensation during the preceding five
(5) years, multiplied by the number of years in respect of which the full
current costs of the Plan have been met since the tenth (10th) anniversary
preceding the Applicable Early Termination Date;

        (D)  (1)    for a Participant who is not a "substantial owner" as
defined in Section 4022(b)(5) of ERISA, an amount which equals the present value
of the maximum benefit of such Participant described in Section 4022(b)(3)(B) of
ERISA, determined on the date the Plan terminates or the Participant's
Retirement Pension Starting Date, whichever is earlier and determined in
accordance with regulations of the Pension Benefit Guaranty Corporation
("PBGC"), without regard to any other limitations in Section 4022 of ERISA; or

        (2)   for a Participant who is a "substantial owner," as defined in
Section 4022(b)(5) of ERISA, the greatest of the amounts in (A), (B), (C) or an
amount which equals the present

56

--------------------------------------------------------------------------------

value of the benefit guaranteed upon termination of the Plan for such
Participant under Section 4022 of ERISA, or if the Plan has not terminated, the
present value of the benefit that would be guaranteed if the Plan terminated on
such Participant's Retirement Pension Starting Date, determined in accordance
with regulations of the PBGC.

        (b)   Subject to the provisions of Section 4044 of ERISA, in the event
that:

        (1)   the Plan is terminated in respect of an Employer at any time prior
to the Applicable Early Termination Date; or

        (2)   the benefits of any Participant became payable (A) at any time
prior to the Applicable Early Termination Date or (B) subsequent to the
Applicable Early Termination Date but before the full current costs of the Plan
for the period prior to the Applicable Early Termination Date have been funded,

the benefits (as defined in Treasury Regulation 1.401-4(c)(2)(vi)(a)) which any
of the Twenty-Five Highest Paid Employees may receive (including any
Unrestricted Benefits) shall not exceed his Unrestricted Benefits at any time.

        In the case of a Participant described in Subparagraph (2) (B), if on
the Applicable Early Termination Date the full current costs are not met, the
restrictions contained in this Section 14.06 shall continue in force until the
full current costs are funded for the first time.

        (c)   The provisions of this Section 14.06 shall not restrict the
current payment of full retirement benefits called for by this Plan to any
Retired Participant or his Beneficiary while the Plan is in full effect and its
full current costs have been met.

        (d)   If any funds are released by operation of the provisions of this
Section 14.06, they shall be applied solely for the benefit of Participants and
Beneficiaries other than the Twenty-five Highest Paid Employees or, if not
required for the funding of benefits for such Participants and Beneficiaries,
shall revert to the appropriate Employer.

        (e)   The restrictions contained in Subsection (b) may be exceeded for
the purpose of making current Retirement Pension payments to a Retired
Participant who would otherwise be subject to such restrictions if:

57

--------------------------------------------------------------------------------

        (1)   such Retirement Pension is in the form described in Section 1.41
or 3.02, whichever is applicable, or under an Option which does not provide
level pension benefits greater than those provided by the form described in
Section 1.41;

        (2)   the Retirement Pension thus provided is supplemented, to the
extent necessary to provide the full Retirement Pension in the form provided in
Section 1.41 or 3.02, by current payments to such Retired Participant as
installments of such Retirement Pension come due; and

        (3)   such supplemental payments are made at any time only if (A) the
full current costs of the Plan have then been funded or (B) the aggregate of
such supplemental payments for all such Retired Participants for the current
year does not exceed the aggregate of the Employer contributions already made in
respect of such year.

        (f)    If there shall be more than one Employer, the provisions of this
Section 14.06 shall be applied separately in respect of each such Employer.

        (g)   A Participant who is one of the Twenty-five Highest Paid Employees
may elect to receive his benefits under this Plan in the form of a lump sum
distribution only if he agrees to deposit with an acceptable depository property
having a market value equal to one hundred twenty-five percent (125%) of the
difference between the amount of such distribution and the Actuarial Equivalent
of his Unrestricted Benefits as security for his repayment of any benefits paid
to him in excess of the maximum permitted by this Section 14.06. Additional
deposits of security, in the amount necessary to increase the fair market value
of such security to one hundred twenty-five percent (125%) of the difference
between the amount of the distribution and the actuarial Equivalent of his
Unrestricted Benefits shall be made whenever the fair market value of such
security is less than one hundred ten percent (110%) of such difference.


        14.07     If the Plan shall merge or consolidate with, or transfer its
assets or liabilities to, any other "pension plan", as defined in Section 3(2)
of ERISA, each Participant shall be entitled to receive a benefit immediately
after such merger, consolidation or transfer (assuming that the Plan had then
terminated) which is equal to or greater than the benefit which he would have
been entitled to receive immediately before such merger, consolidation or
transfer (assuming that the Plan had then terminated).

58

--------------------------------------------------------------------------------


ARTICLE XV

TRUST AND ADMINISTRATION


        15.01    The assets of the Trust Fund shall be held by the Trustees, who
shall consist of not fewer than two (2) individuals, or a bank or trust company
appointed by the Board. The Trustees shall hold office until their or its
successors have been duly appointed or until death, resignation or removal.

        15.02    The Plan shall be administered by an Administrative Committee,
provided, however, that the Committee shall have no authority with respect to
the investment of the assets of the Plan. The Committee shall consist of three
(3) or more persons appointed by the Board. The Board may remove any member of
the Committee at any time, with or without cause. The Board shall appoint a new
member of the Committee as soon as is reasonably possible after the removal.
Until a new appointment is made, the remaining members of the Administrative
Committee shall have full authority to act. Each member of the Committee, upon
becoming a member of the Committee shall file an acceptance in writing with the
Board. Any member of the Committee may resign by delivering his written
resignation to the Board. Any such resignation shall become effective upon its
receipt by the Board or on such other date as is agreed to by the Board and such
member of the Committee.

        15.03    The investment of the assets of the Plan shall be managed,
except to the extent that such responsibility has been allocated or delegated,
by the Trustee.

        15.04    The Trustees shall act unanimously; provided, however, that if
at any time there are more than two (2) Trustees acting hereunder, they shall
act by majority vote and may act either by vote at a meeting or in writing
without a meeting. Notwithstanding the foregoing:

        (a)   checks and other instruments for the payment of money and
instruments relating to the purchase, sale or other disposition of securities or
other property held in the Trust and checks and other instruments in payment of
distributions to Members and Beneficiaries or in payment of proper expenses
under the Plan may be signed by any one Trustee or by any person or persons
authorized by unanimous action of all the Trustees then acting hereunder with
the same force and effect as if signed by all Trustees; and

        (b)   the Trustees may, by written authorization, empower one of them
individually to execute any other document or documents on behalf

59

--------------------------------------------------------------------------------

of the Trustees, such authorization to remain in effect until revoked by any
Trustee.

        15.05    The Trustees and the Administrative Committee may appoint such
independent accountants, enrolled actuaries, legal counsel, investment advisors
and other agents or specialists as they deem necessary or desirable in
connection with the performance of their duties hereunder. The Trustees shall be
entitled to rely conclusively upon, and shall be fully protected in any action
taken by them in good faith in relying upon, any opinions or reports which are
furnished to them by any such independent accountant, enrolled actuary, legal
counsel, investment advisor or other specialist.

        15.06    The Administrative Committee and the Trustees shall serve
without compensation for services as such. All expenses of the Trust shall be
paid by the Trust unless paid by Employers. Such expenses shall include any
expenses incidental to the operation of the Trust, including, but not limited
to, fees of independent accountants, enrolled actuaries, legal counsel,
investment advisors and other agents or specialists and similar costs.

        15.07    The Administrative Committee and the Trustees shall discharge
their duties with respect to the Plan solely in the interests of the
Participants and their Beneficiaries; and

        (a)   for the exclusive purpose of providing benefits to Participants
and the Beneficiaries and defraying reasonable expenses of administering the
Plan;

        (b)   with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man, acting in like capacity and
familiar with such matters, would use in the conduct of an enterprise of a like
character and with like aims;

        (c)   by diversifying the investments of the Trust Fund so as to
minimize the risk of large losses, unless under the circumstances it is clearly
prudent not to do so; and

        (d)   in accordance with the documents and instruments governing the
Plan, insofar as such documents and instruments are consistent with the
provisions of ERISA.

        15.08    (a)    The Administrative Committee is hereby designated as the
"administrator" of the plan within the meaning of Section 3(16)(A) of ERISA. The
Administrative Committee is hereby designated as a "named fiduciary" of the Plan
within the meaning of Section 402(a)(2) of ERISA, and shall, unless

60

--------------------------------------------------------------------------------

otherwise provided pursuant to subsection (b) jointly administer the Plan as
agent of the Company in accordance with its terms and shall have all powers
necessary to carry out the provisions of the Plan. In carrying out its duties
with respect to the general administration of the Plan, the Administrative
Committee shall have in addition to any other lawful powers and not by way of
limitation, the following powers:

        (1)   to determine all questions relating to eligibility to participate
in the Plan;

        (2)   to compute the amount and kind of benefits payable to the
Participants and their Beneficiaries;

        (3)   to make disbursements from the Trust in accordance with the
provisions of the Plan;

        (4)   to maintain all records necessary for the administration of the
Plan;

        (5)   to interpret the provisions of the Plan and to make and publish
such rules and regulations as are not inconsistent with the terms hereof;

        (b)   The Trustees are hereby designated as "named fiduciaries" within
the meaning of Section 402(a) of ERISA, with respect to the investment of the
assets of the Plan and shall, except to the extent provided in Subsections
(c) and (d), direct the investment of such assets and possess all powers which
may be necessary to carry out such duty.

        (c)   The Trustee may appoint an investment manager, as defined in
Section 3(38) of ERISA, in which case no Trustee shall be liable for the acts or
omissions of such investment manager or be under any obligation to invest or
otherwise manage any asset of the Trust Fund which is subject to the management
of such manager.

        (d)   (1)    The Administrative Committee and the Trustees may establish
procedures for (A) the allocation of fiduciary responsibilities (other than
"trustee responsibilities" as defined in Section 405(c)(3) of ERISA under the
Plan among themselves, and (B) the designation of persons other than names
fiduciaries to carry out fiduciary responsibilities (other than trustee
responsibilities) under the Plan.

        (2)   If any fiduciary responsibility is allocated or if any person is
designated to carry out any responsibility pursuant to Paragraph (1), no named

61

--------------------------------------------------------------------------------

fiduciary shall be liable for any act or omission of such person in carrying out
such responsibility, except as provided in Section 405(c)(2) of ERISA.

        15.09    The Trustees shall receive any contributions paid to them in
cash and shall establish the Trust Fund hereunder. The Trust Fund shall be held,
managed and administered in accordance with the terms of this Plan.

        15.10    The Trustees shall invest and reinvest the Trust Fund and keep
the Trust Fund invested, without distinction between principal and income, in
such securities or other property, real or personal, foreign or domestic,
wherever situated, as the Trustees shall deem advisable, including, but not
limited to, the general account or a separate account of an insurance company
licensed to do business in the State of New York, shares in a regulated
investment company or plans for the accumulation of such shares, common or
preferred stocks, bonds and mortgages, and other evidences of ownership or
indebtedness. In making such investments, the Trustee shall not be restricted to
securities or other property of the character authorized or required by
applicable law for trust investments.

        15.11    The Trustees shall have the following powers and authority in
the investment of the assets of the Trust Fund:

        (a)   to purchase, or subscribe for, any securities (including shares in
a regulated investment company or plans for the accumulation of such shares) or
other property and to retain the same in trust, the Trustees being specifically
authorized to limit investment, in their own discretion, to shares of regulated
investment companies or to plans for the accumulation of such shares;

        (b)   to sell, exchange, convey, transfer or otherwise dispose of, by
private contract or at public auction, any securities or other property held by
them; and no person dealing with the Trustees shall be bound to see to the
application of the purchase money or to inquire into the validity, expediency or
propriety of any such sale or other disposition;

        (c)   to vote any stocks, bonds or other securities; to give general or
special proxies or powers of attorney with or without power of substitution; to
exercise any conversion privileges, subscription rights or other options and to
make any payments incidental thereto; to oppose, consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporation
securities; to pay any assessments or charges in connection with any security;
to delegate any discretionary powers; and generally to exercise any of the
powers of an owner with respect to stocks, bonds, securities or other property
held as part of the Trust Fund;

62

--------------------------------------------------------------------------------

        (d)   to cause any securities or other property held as part of the
Trust Fund to be registered in their own names or in the name of one or more
nominees, and to hold any investments in bearer form, but the books and records
of the Trustees shall at all times show that all such investments are part of
the Trust Fund;

        (e)   to borrow or raise money for the purposes of the Plan in such
amount and upon such terms and conditions as the Trustee shall deem advisable;
and for any sum so borrowed, to issue their promissory note as Trustees and to
secure the repayment thereof by pledging all, or any part, of the Trust Fund;
and no person lending money to the Trustees shall be bound to see to the
application of the money lent or to inquire into the validity, expediency or
propriety of any such borrowing;

        (f)    to keep such portion of the Trust Fund in cash or cash balances
as the Trustee may, from time to time, deem to be in the best interests of the
Plan, without liability for interest thereon;

        (g)   to accept and retain for such time as may seem advisable any
securities or other property received or acquired by them as Trustees hereunder,
whether or not such securities or other property would normally be purchased as
investments hereunder;

        (h)   to sell call options on any national securities exchange with
respect to securities held in the Trust Fund, and to purchase call options for
the purpose of closing out previous sales of call option;

        (i)    to appoint a bank or trust company as corporate Trustee, and to
enter into and execute an agreement with any such corporate Trustee to provide
for the investment and reinvestment of assets of the Trust Fund.

        15.12    The Trustees, at the direction of the Administrative Committee,
shall from time to time make payments out of the Trust Fund in accordance with
the provisions of the Plan in such manner, in such amounts and for such purposes
as they may determine, and when any such payment has been made, the amount
thereof shall no longer constitute a part of the Trust Fund.

        15.13    (a)    The Trustees shall keep accurate and detailed accounts
of all investments, receipts, disbursements and other transactions hereunder.

        (b)   Within two hundred ten (210) days following the close of each Plan
Year, the Trustees shall file with the Company a written account setting forth
all investments, receipts, disbursements and other transactions effected by them
during such Plan Year. Except as provided to the contrary by Section 413(a) of

63

--------------------------------------------------------------------------------

ERISA, upon the expiration of ninety (90) days from the date of filing of such
account, the Trustees shall be forever released and discharged from all
liability and accountability to anyone with respect to the propriety of their
acts and transactions shown in such account, except with respect to any such
acts or transactions as to which the Company shall file with the Trustees
written objections within such ninety (90) day period.

        (c)   The filing by the Trustees with the Company of an annual report in
accordance with Section 103 of ERISA shall constitute the filing of an account
within the meaning of this Section 15.13.

        15.14    Any Trustee may be removed by the Company at any time. A
Trustee may resign at any time upon thirty (30) days' notice in writing to the
Company, which notice may be waived by the Company. Upon such removal or
resignation of a Trustee, or upon the death or disability of a Trustee, the
Company may, or in the event there is no then acting Trustee, shall appoint a
successor Trustee, who shall have the same powers and duties as those conferred
upon the Trustees hereunder. The Company may at any time appoint one or more
additional Trustees, who shall have the same powers and duties as those
conferred upon the Trustees hereunder.

        15.15    In any case in which any person is required or permitted to
make an election under this Plan, such election shall be made in writing and
filed with the Administrative Committee on the form provided by them or made in
such other manner as the Administrative Committee may direct.

64

--------------------------------------------------------------------------------


ARTICLE XVI

CLAIMS PROCEDURES


        16.01    (a)    In the event of a dispute between the Administrative
Committee and a Participant, former Participant, or Beneficiary over the amount
of benefits payable under the Plan, the Participant, former Participant, or
Beneficiary may file a claim for benefits by notifying the Administrative
Committee in writing of such claim. Such notification may be in any form
adequate to give reasonable notice to the Administrative Committee, and shall
set forth the basis of such claim. The Administrative Committee is authorized to
conduct such examinations as may be necessary to determine the validity of the
claim and to take such steps as may be necessary to facilitate the payment of
any benefits to which the claimant may be entitled under the Plan.

        (b)   The Administrative Committee shall decide whether to grant a claim
within ninety (90) days of the date on which the claim is filed, unless special
circumstances require an extension of time for processing the claim and the
claimant is notified in writing within such ninety (90) day period of the
reasons for an extension of time; provided, however, that no extensions shall be
permitted beyond ninety (90) days after the date on which the claimant received
notice of the extension of time from the Administrative Committee. If the
Administrative Committee fails to notify the claimant of its decision to grant
or deny such claim within the time specified by this Subsection (b), such claim
shall be deemed to have been denied by the Administrative Committee and the
review procedure described in Subsection (c) shall become available to the
claimant.

        (c)   (1)    Whenever a claim for benefits is denied, written notice,
prepared in a manner calculated to be understood by the claimant, shall be
provided to him, setting forth the specific reasons for the denial and making
reference to pertinent Plan provisions on which the denial is based, and
explaining the procedure for review of the decision made by the Administrative
Committee. If the denial is based upon the Administrative Committee's lack of
sufficient information to support a decision, the Administrative Committee shall
specify the information which is necessary to perfect the claim and its reasons
for requiring such additional information.

        (2)   Any claimant whose claim is denied may, within sixty (60) days
after his receipt of written notice of such denial, request in writing a review
by a senior executive officer of the general partners referred to in
Section 1.10 who is not then a member of the Administrative Committee or the
claimant himself (the "Officer"), who shall be a "named fiduciary," within the
meaning of Section 402(a) of ERISA, for the purpose of adjudicating such
appeals. Such claimant or his representative may examine any Plan documents
relevant to this claim and

65

--------------------------------------------------------------------------------

may submit issues and comments in writing. The Officer shall adjudicate the
claimant's appeal within sixty (60) days after its receipt of his written
request for review, unless special circumstances require an extension of time
for processing the request for review and the claimant is notified in writing of
the reasons for an extension of time within such sixty (60) day period;
provided, however, that such adjudication shall be made no later than one
hundred twenty (120) days after the Officer's receipt of the claimant's written
request for review.

        (3)   If the Officer fails to notify the claimant of his decision with
respect to the claimant's request for review within the time specified by this
Subsection (c), such claim shall be deemed to have been denied on review.

        (d)   If the claim is denied by the Officer such decision shall be in
writing, shall state specifically the reasons for the decisions, shall be
written in a manner calculated to be understood by the claimant and shall make
specific reference to the pertinent Plan provisions upon which it is based.

        (e)   The procedure set forth in this Section 16.01 shall be interpreted
in accordance with regulations promulgated by the United States Department of
Labor or any successor authority regulating claim procedures for employee
benefit plans.

66

--------------------------------------------------------------------------------




ARTICLE XVII

MISCELLANEOUS


        17.01    If any provision of this Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
parts of this Plan, but such illegal or invalid provision shall be deemed
modified to the extent necessary to conform to applicable law and carry out the
purposes of this Plan, or, if such modification is impossible, the Plan shall be
construed and enforced as if such illegal or invalid provision had never been
inserted herein.

        17.02    This Plan shall be governed, construed, administered and
regulated in all respects under the laws of the State of New York, except
insofar as they have been superseded by the provisions of ERISA.

        17.03    Wherever any words are used herein in the masculine gender,
they shall be construed as though they were also used in the feminine gender in
all cases where they would so apply, and vice versa, and wherever any words are
used herein in the singular form, they shall be construed as through they were
also used in the plural form in all cases where they would so apply, and vice
versa.

        17.04    The adoption and maintenance of this Plan shall not be deemed
to constitute a contract between any Employer and any person or to be a
consideration for the employment of any person. Nothing contained herein shall
be deemed to give any person the right to be retained in the employ of any
Employer or to derogate from the right of any Employer or discharge any person
at any time without regard to the effect of such discharge upon the rights of
such person as a Participant in this Plan.

        17.05    Except as otherwise provided by ERISA, no liability shall
attach to any Employer for payment of any benefits or claims hereunder, and all
participants and Beneficiaries, and all persons claiming under or through them,
shall have recourse only to the Trust Fund for payment of any benefit hereunder.

        17.06    Nothing in this Plan, express or implied, is intended, or shall
be construed, to confer upon or give to any person, firm, association or
corporation, other than the parties hereto and their successors in interest, any
right, remedy or claim under or by reason of this Plan or any covenants,
condition or stipulation hereof, and all covenants, conditions and stipulations
in this plan, by or on behalf of any party, shall be for the sole and exclusive
benefit of the parties hereto.

        (a)   Any contribution to the Plan made by an Employer by a mistake in
fact may be returned to such Employer at the direction of the

67

--------------------------------------------------------------------------------

Trustee within one (1) year after the date of the payment of such contribution.

        (b)   Each contribution made to this Plan by an Employer is conditioned
upon its deductibility under Section 404 of the Code. If the deduction is
disallowed, such contribution shall, to the extent disallowed as a deduction, be
returned to such Employer within one (1) year following the date of
disallowance.

        (c)   This Plan is established for the exclusive benefit of the
Participants herein and their Beneficiaries. Except as provided in Section 14.05
and this Section 17.06, it shall be impossible for any assets of the Trust to
revert to any Employer prior to the satisfaction of all liabilities hereunder
with respect to all Participants and their Beneficiaries.

68

--------------------------------------------------------------------------------



